                                                                                               Page 1 (Pages 1-4)
                                                        Page 1                                                                   Page 3
 1                 UNITED STATES DISTRICT COURT
                                                                       Rosado v. Officer Abraham Mora et al., case number
 2                 NORTHERN DISTRICT OF ILLINOIS
                                                                   2 12017cv02210. The venue is Northern District of
 3                      EASTERNDIVISION
                                                                   3 Illinois, Eastern Division. The witness today is
                                                                   4 Officer Abraham Mora. Officer Mora, my name is Lidia
 5 Angel Rosado,
                                                                   5 Gebrezgher. I'm a notary public and I'm recording this
 r                                                                6 deposition on behalf of Exhibit 5, LLC. At this time,
 7             Plaintiff,                                         7 would you please raise your right hand for the oath?
 s                                                                8               (Witness sworn)
 9       vs.                         Case Number 1:2017cv02210    9       RECORDER: Thank you. Would the attorneys
~n                                                               10 please state their appearances for the record?
11 Officer Abraham Mora et al.,                                   1l        MS. HAYWOOD: Tia Haywood on behalf of the
ix                                                               12 Plaintiff, Angel Rosado.
13             Defendants.                                       13         MS. ROMELFANGER: Allison Romelfanger on
~a -------------------------------------------------------       14 behalf of the Defendants.
IS                 Deposition of Abraham Mora                    15         MS. BENSON: Victoria Benson on behalf of
IG                           Tuesday                             16 Defendants.
17                      April 17th, 2018                         17         MS. PENN: Dortricia Penn on behalf of
1R                                                               18 Defendants.
19                            -at-                               19       RECORDER: Would anyone else in the room
zo                                                               20 please state their appearance for the record?
21                 Shiller Preyar Law Offices                    21         MR. APACIBLE: Officer Jonathan Apacible.          o:i i I _i i
22                 601 South California avenue                   22         RECORDER: Thank you. Thank you that
23                      Chicago, Illinois                        23 completes the required -- required information. We can
z~                                                               24 proceed.
25                                                               25         MS. HAYWOOD: Thank you.

                                                       Page 2                                                                   Page 4

 1                  APPEARANCES                                    1                 EXAMINATION
 2                                                                2 BY MS. HAYWOOD:
 3                For the Plaintiff:                              3     Q. Good morning, Officer Mora. 1 apologize for
 4                 Tia L. Haywood                                 4 the delay. Have you had your deposition taken before?
 5             Shiller Preyar Law Offices                         5     A. Yes.
 6             601 South California Avenue                        6     Q. Okay. Are you familiar with the ground
 7              Chicago, Illinois 60612                           7 rules? I can go over them if --
 8                                                                8     A. It's been a while.
 9             For the Defendants:                                9     Q. -- you --
10             Victoria R. Benson                                10     A. So yeah --
                 Dortricia Penn                                         Q. Okay.
12            Allison L. Romelfanger                             12     A. -- if you would.
13         City of Chicago Depa~~tment of Law                    13     Q. So if you require a break, I would just ask
14            30 North LaSalle Street                            14 that you wait before a question is pending. Before you
15                 Suite 900                                     15 take a -- take a break, 1 would just ask that you
IG            Chicago, Illinois 60602                            16 answer the question and then you'll be free to take a
17                                                               17 break, so just let me know. lfyou don't understand a
18                Also present:                                  18 question that 1 ask, you can just ask me to repeat it.
19               Jonathan Apacible                               19 If you answer fully, I'll --1'll be under the
20                                                               20 influence -- well 1'll believe that you have answered
21          RECORDER: Good morning. We are now a~ the            21 the question con•ectly and understood the question
22   record. Today is Tuesday, April 17th, 2018. The time        22 con•ectly. So it's okay to just tell me -- ask me to
23   is now 10:08 a.m. We are located at Shiller Preyar La~v     23 repeat it. And your testimony here is being recorded,
24   Offices, 601 South California Avenue, Chicago,              24 but I will still ask that you will wait until 1 finish.
25   Illinois, for a deposition in the matter of Angel           25 asking a question before you answer. 1 know sometimes


                                                   Exhibit S, LLC
                                                                                         Page 2 (Pages 5-8)
                                                      Page 5                                                          Page 7

  1   when you're casually speaking, you can anticipate the     1      Q. What is it?
  2   answer, but I would just ask that if you will wait        2      A. Arnis Security. Arms, A-r-m-s.
  3   until I finish the question, is that fair?                3      Q. Okay. And when did you begin employment with
  4       A. Sure.                               0:02:21        4   Arens Security Company?
  5       Q. Okay. And so I believe that is the -- pretty       5      A. Approximately seven years ago.
  6   much the ground rules. So can you please state your       6      Q. Do you recall what date?
  7   full name for the record and your star number?            7      A. I don't.
18        A. Mm-hmm. Abraham Mora, M-o-r-a. Star number         8      Q. Okay. Do you recall what year you started?
  9   10636.                                                    9      A. To the best of my recollection, 2010.
 ]0      Q Okay. And are you currently employed?               ]0      Q. Okay. Aud do you recall what month?
]1        A. Yes.                                              ]1      A. No. I don't.                         0:04:56
 12       Q. What is your current employment?                  12      Q. Okay. And what is your title at -- oh, I'm
 13       A. I'm a police officer in the City of Chicago.      ]3   sorry. You mentioned before you're the president.
 14       Q. Okay. How long have you been a police             14   What is your responsibilities at the Arms Security
 15   officer?                                                 IS   Company?
 16      A. Approximately 15 years.                            ib      A. Wide range of operational responsibilities.
 17      Q. And what is your current age, may I ask?           17      Q. Can you give me an example of your
 18      A. 45.                                                18   day-to-day?
 19      Q. Okay. And had you had any od~er employment         19      A. Overseeing operations, finances, accounting.
20    prior to becoming a police officer?                      20      Q. Okay. And when you are -- do you recall the
21       A. Yes.                                 0:03:12       21   date that you started teaching at Evanston Township?
22       Q. What employment did you have?                      22      A. The exact date?
23       A. I was a high school teacher.                       23      Q. To the best of your recollection.
24       Q. What high school did you teach at?                 24      A. I don't recall the exact date.
25       A. Evanston Township.                                 25      Q. Do you recall the month and year?

                                                      Page 6                                                          Page 8

  1       Q. How long were you a high school teacher at                 A. I believe, to the best of my recollection, I
 2    Evanston 'Township?                                       2   started in 1997.
 3        A. Approximately five years.                          3       Q. Okay. And do you recall the month?
 4        Q. Okay. And do you recall what year you joined       4       A. I don't recall the exact month. No.
 5    the Chicago Police Department?                            5      Q. Okay. Do you recall the month, the year that
 6        A. Yes.                                               6   you stopped working at the Evanston Township as a high
 7        Q. What year was that?                                7   schoolteacher?
 8        A. 2003.                                              8       A. I don't.                            0:06:21
 9        Q. Do you recall what month?                          9      Q. Okay. And correct me if I'm wrong, are you
l0        A. August.                                           10   curre~~tly -- you are currently still employed with the
 1        Q. You recall. what day?                             1I   Arms Security Company, is that correct?
12        A. I believe it was the 23rd.                        12      A. Correct.
]3        Q. Nice. And you've been working for the             13      Q. Okay. Okay. And had you attended any
14    Chicago Police Department ever since, is that fair to    14   secondary educational endeavors, I --
15    say?                                                     15          MS. ROMELFANGER: Object to form. You can
16        A. Correct.                                          16   answer.
17        Q. And do you have any other employment aside        17      A. Ever? Are you asking --
18    from the Chicago Police Department currently?            iS      Q. Yes.
19        A. Yes.                              0:04:08         19      A. -- me if 1've ever? Yes. I have.
20        Q. WhaYemployment is that?                           20      Q. Okay. What -- what secondary school have you
21        A. I'm the president of a security company.          21   received?
22        Q. Will you recall what the name of the security     22      A. 1 received a graduate degree in education.
23    -- well, do you know what the name of the security       23      Q. Do you recall what school you received that
24    company is?                                              24   from?
25        A. Mm-hmm.                                           25      A. Yes.                                 0:07:]3


                                                Exhibit 5, LLC
                                                                                       Page 3 (Pages 9-12)

                                                       Page 9                                                       Page 17.

 1       Q. What school was that?                                1      Q. Okay. Had you ever sought a promotion with
 2       A. DePaul.                                              2   the Chicago Police Department?
 3       Q. DePaul. And any other degrees aside from the         3      A. Yes.
 4   graduate degree in education from DePaul?                   4      Q. What was the result?
 5       A. A bachelor's degree.                                 5         MS. ROMELFANGER: Objection to form. You ca~~
 6       Q. And where did you receive that --that                6   answer.
 7   bachelor's degree from?                                     7      A. 1 didn't score high enough on the test.
 8       A. Colorado State.                                      8      Q. Had you retaken the test or --had you
 9       Q. And what did you major in for your bachelor's        9   retaken the test?
10   degree?                                                    10      A. No.
11       A. Biology.                                            11      Q. Okay. And had you ever sought promotion with
12       Q. Okay. Any other secondary educational               12   the Arms Security Company since you began your
13   degrees, or certificates, or achievements?                 13   employment there?
]4         MS. ROMELFANGER: Objection to form. You can          14      A. No.                                0:10:47
15   answer.                                                    15      Q. And just to clarify, when you started your
16       A. Not that I remember.                                16   employment around 2010 -- 2010, you started as the
17       Q. Okay. And aside from the high school teacher        17   president of the security company, is that correct?
18   at Evanston, president of security at Arms Security        18      A. Correct.
19   Company, and the -- a Chicago police officer, have you     19      Q. Okay. And what is your current title with
20   had any other employment opportunities?                    20   the Chicago Police Department?
21         MS. ROMELFANGER: Objection to form. You can          21      A. I'm a police officer.
22   answer.                                                    22      Q. Okay. Do you have any social media accounts?
23       A. In my lifetime or at -- at what time?               23      A. Yes.
24       Q. To the best of your -- your knowledge.              24      Q. What social media accounts do you have?
25       A. Yes. I've --1've had other jobs.                    25      A. Linkedln.

                                                     Page 10                                                        Page 12

 1       Q. Can you recall what those other jobs were?           1      Q. Any others?
 2       A. Yes.                              0:0829             2      A. No.                                  0:11:34
 3       Q. What were they?                                      3      Q. Okay. Do you own any domain names?
 4       A. I've been employed as a bar back, as a               4      A. I do not personally own any domain names.
 5   security offcer, I bagged groceries in high school at       5   No.
 6   a grocery chain.                                            6      Q. Ever written any blogs?
 7       Q. Do you recall what the grocery --                    7      A. No. Not to my recollection, no.
 8       A. Been employed by a dry cleaners.                     8      Q. Okay. And this Linkedln account, had you
 9       Q: Okay. Do you recall what that grocery chain          9   ever posted anything or referred to anything regarding
10   was?                                                       l0   this case. the Plaintiff, or the September 1st, 2015
11       A. Treasure Island.                                    11   incident?
12       Q. Treasure. Okay. And for any of these                12      A. No.
13   employment opportunities, did you have to take a           13      Q. Okay. Have any email addresses?
14   polygraph?                                                 I4      A. Yes.
15       A. No.                                                 I5      Q. About how many?
16       Q. Okay. And lave you placed any other                 16      A. Two.                                  0:12:33
17   employment applications currently?                         17      Q. Had you ever had any correspondence through
]8       A. Currently, no.                                      I8   email in regards to this case, the Plaintiff, Mr.
19       Q. Are you currently looking for any other             I9   Rosado; or the September 1st, 2015 incident?
20   employment opportunities?                                  20      A. Outside of anything with my attorney?
21       A. No.                               0:09:39           21      Q. Yes. Outside of any privileged information
22       Q. And would you classify your employment at the       22   between you and --
23   -- as a president of Arms Security Company as part-time    23      A. No.
24   or full-time?                                              24      Q. -- Counsel?
25       A. Full-time.                                          25      A. No.


                                                 Exhibit 5, LLC
                                                                                     Page 4 (Pages 13-16)
                                                     Page 13                                                          Page ]S

 1      Q. Okay. Do you have any family members in the          1   that come to mind.
 2   police deparhnent -- in the police force?                  2      Q. Okay. Lets see. So you mentioned pev
 3       A. No.                                                 3   register investigations, is that an acronym, pen?
 4      Q. Okay. Okay. Are you assigned to any special          4      A. Believe it is, but I'm not sure what -- what
 5   district or unit as a Chicago police officer?              5   the acronym stands for, if it is.
 6       A. I'm assigned to the gang investigations             6      Q. Okay. You mentioned earlier about
 7   division.                                                  7   surveillance, what type ofsurveillance does the gang
 8      Q. And do you know what the purpose of the gang         8   investigations division conduct?
 9   investigations division is?                                9          MS. ROMELFANGER: Objection to form. Vague.
]0          MS. ROMELFANGER: Objection to form. You can         0   You can answer.
11   answer.                                    0:13:40        11      A. Again, a wide range of surveillance ranging
12       A. I don't know what the department policy's          12   from electronic surveillance, video, to mobile
13   purpose is or objectives, but I could give you my         13   surveillance.
14   opinion.                                                  14      Q. And what would electronic surveillance
15      Q. Well what would you say your opinion is on          15   consist of?
16   the gang investigations division's purpose?               16      A. Might be a video camera.                    0:18:05
]7      A. Predominantly, to reduce crime and -- and           17      Q. And what would video surveillance consist of?
18   violent crime specifically related to gangs.              18      A. Video camera.
19      Q. And what would be -- what is your opinion on        19      Q. What would mobile surveillance consist of?
20   how the -- the -- how the gang investigations divisions   20      A. Could be an officer -- a surveillance officer
21   accomplish that purpose?                                  21   in a vehicle.
22          MS. ROMELFANGER: Objection to form. You can        22      Q. And is there any special methods for
23   answer.                                                   23   surveillance with electronic versus video versus mobile
24      Q. I believe the -- the unit uses a number of          24   surveillance?
25   different investigative tools and strategies to           25          MS. ROMELFANGER: Objection to form and

                                                     Page 14                                                          Page 16

 1   accomplish dial.                                           1   foundation. You can answer.
 2      Q. What are some of those investigative tools or        2      A. 1 think -- when I think of electronic
 3   strategies that the gang investigations division uses?     3   surveillance, it -- it could also include, l think,
 4      A. Surveillance, Title III investigations, COH          4   things like a wiretap, as well as -- as video
 5   investigations, undercover operations, search warrants.    5   surveillance.
 6      Q. Do you know what the COH abbreviation stands         6      Q. Okay. Let's see. And then what is the
 7   for?                                                       7   purpose of the surveillance, to your knowledge?
 8      A. Yes.                                0:15:27          8          MS. ROMELFANGER: Objection to form. Vague.
 9      Q. What is it?                                          9   You can answer.
]0      A. Consensual overhear.                                10      A. Purpose of a surveillance,,I guess, would
]1      Q. What is consensual overhear investigations?         1I   depend on the -- the goal of the investigation.
12      A. A consensual overhear is a tool that is             12      Q. So then does the gang investigations division
13   essentially used by undercovers predominantly or          13   only conduct surveillance on -- related to gang
14   confidential informants, where they're given a court      14   activity?
15   order authorizing audio recording of conversations.       15      A. No.                                    0:19:52
16      Q. Okay. Any other tools or strategies, aside          16      Q. What other surveillance does the gang
17   from what you just mentioned being the surveillance,      17   investigations division conduct?
18   Title llI investigations, COH investigations,             18          MS. ROMELFANGER: Objection to form. You can
19   undercover, search warrants -- and search warrants?       19   answer.
20          MS. ROMELFANGER: Objection to form. You can        20      A. It -- it could range from any -- any wide
21   answer.                                    0:16:25        21   range of violent crime, robbery offender, potential
22      A. I -- there are others. Those are a few.             22   robbery offenders, or suspected robbery offenders,
23      Q. Any others that you can recall?                     23   homicide ottenders, to gang or narcotic activity.
24      A. Reverse undercover purchases, pen register          24      Q. What would be your routine -- what would be
25   investigations,,jail interviews. Those are the ones       25   your routine in conducting narcotics surveillance?


                                                 Exhibit 5, LLC
                                                                                         Page 5 (Pages 17-20)
                                                        Page 17                                                         Page 19

               MS. ROMELFANGER: Objection to form. Vague.          1        A. I would say that the -- in gang
    2   You can answer.                                            2    investigations, sometimes our -- our investigations,
    3       A. Be hard to pinpoint a routine in -- in terms        3    our --our goals would be to gather more intelligence
    4   of surveillance. Again, it would -- it would depend of     4    before arrests are made, mid to long-term
    5   what the goals of what we're working on, you know, is      5    investigations.
    6   and what the investigation's goals are.                    6        Q. Okay. When did you join the gang
    7      Q. What are some goals that you have had in your        7    investigations division?
    8   career where you decided to conduct narcotics              8        A. I don't recall the exact year, but it's
    9   surveilla~~ce?                                             9    approximately ten years 1've been in the unit, I
   10          MS. ROMELFANGER: Objection to form. You can        ]0    believe.
   ]1   answer.                                    0:21:23        11        Q. Okay. And as far as the officers -- I'm
   ]2      A. Again, a wide range of goals ranging from           12    sorry. Scratch that. Okay. And do you know how many
   13   gathering intelligence about the individual we're --      13    officers are in the gang investigations division?
   14   we're surveilling to making an arrest.                    14        A. I don't know the exact number.
   15      Q. And this gathering intelligence, is this a          IS        Q. Are there any special teams in the gang
   16   one-time process typically, or is it typically a more     16    investigation unit?
   17   long process?                                             17           MS. ROMELFANGER: Objection to form. You can
   ]8          MS. ROMELFANGER: Objection to form. You can        18    answer.                                     0:25:39
   19   answer.                                                   19        A. I'm not sure what you mean by "special."
   20      A. Again, it would depend on the goals of the          20    There are a number ofteams.
   21   investigation.                                            21       Q. What are the types of teams that are in the
   22      Q. Okay. So what are some examples of different        22    gang investigation unit?
   23   goals for investigations when you --                      23       A. There are teams designated to certain areas
', 24         MS. ROMELFANGER: Object --                          24    of the city, although we're able to conduct
   25      Q. -- decide to conduct narcotics surveillance?        25    investigations anywhere in the city, and sometimes they

                                                        Page 16                                                         Page 20

  1             MS. ROMELFANGER: Objection to form. You can         1   reach into the suburbs, but.
 2      answer.                                                    2       Q. Do you know -- were you assigned to a special
 3          A. One example would be to conduct surveillance        3    team to an area oFthe city -- certain area of City of
 4      to determine who the associates of somebody are.           4    Chicago?
 5      Another example would be to conduct surveillance to        5          MS. ROMELFANGER: Objection to form. You can
 6      determine the source of narcotics For -- for that          6    answer.
 7      individual. Another example might be to determine          7       A. I'm assigned to a team, and typically, our
 8      where they live.                                           8    investigations are either on the West Side or die North
 9          Q. And how often does this narcotics                   9    Side.
10      surveillance result in an arrest for you personally?      10       Q. Do you know the boundaries of the West Side
11              MS. ROMELFANGER: Objection to form. You can       11    and the North Side that you typically are assigned to?
12      answer.                                    0:23:08        12          MS. ROMELFANGER: Objection to form, to
13          A. 1 wouldn't be able to give you a number.           13    extent it misstates prior testimony. You can answer.
14          Q. Do you have an estimate?                           14       A. To my knowledge, there are -- we have no
15          A. Could you clarify a time frame?                    15    boundaries.
16          Q. Throughout your career with the Chicago            16       Q. Okay. Okay. And how many members are on
17      Police Department.                                        17    your team?
 8          A. It's -- it's hard to answer because it -- it       18       A. Currently, six.
 9      -- at -- at some points in my career, when 1 was -- for   19       Q. Do you know the names of all six of those
20      example, when I wasn't in gang investigations, it was     20    members on your team?
21      more frequent. ]t's probably a Iot less frequent in       21       A. Mm-hmm.
22      gang investigations.                                      22       Q. Can you tell me the names of the six members
23          Q. Why would you -- do you have an opinion as to      23    on your team?
24      why it's more -- why it's less frequent with the gang     24       A. Yes. Paul Heyden;.lon Apacible, Scott
25      investigations division?                                  25    Korhonen, Roberto Delcid, and Brian Leahy, and our


                                                   Exhibit 5, LLC
                                                                                         Page 6 (Pages 21-24)
                                                         Page 21                                                             Page 23

 1 sergeant                                                         1     Q. Okay. Had you ever witnessed any police
 2    Q. What's the name of your sergeant?                          2 officers using slang or profanity in the office?
 3       A. Frank Ramaglia.                   028:01                3    A. ]may have.
 4       Q. Okay. Okay. Have you ever witnessed police              4     Q. Did you report that?
 5 misconduct?                                                      5     A. I don't believe I did.
 6      MS. ROMELFANGER: Objection to form. You can                 6   Q. Sorry. Do you consider -- strike that. Do
 7 answer.                                                          7 you consider excessive force police misconduct?
 8    A. Could you clarify "misconduct'?                            8   A. Yes.                               0:31:40
 9    Q. Well what is misconduct to you?                            9   Q. Had you ever witnessed any police officer
]0    A. Well misconduct could be a wide range of                  10 engage in excessive force?
11 things. Coming in late to work could be misconduct,             11     A. No.
12 so.                                                             12     Q. Okay. Do you consider fabrication of
13       Q. So had you ever witnessed any misconduct,              13 evidence misconduct?
]4 anything that you would consider misconduct?                    14    A. Yes.
15       MS. ROMELFANGER: Objection to form. You can               15    Q. Have you ever witnessed a police officer
16 answer.                                0:29:02                  16 fabricate evidence?
17    A. I haven't witnessed anything egregious that I             17    A. No.
18 believed was worthy of noting.                                  18    Q. You ever witness any disorderly conduct by a
19    Q. But it's fair to say you have witnessed                   19 police officer?
20 misconduct?                                                     20       MS. ROMELFANGER: Objection to form. You can
21       MS. ROMELFANGER: Objection to form. You can               21 answer.
22 answer.                                                         22     A. Can you elaborate on your question? Are you
23    A. Again, I guess it would -- you -- we would                23 -- are you -- are you asking me on duty, off duty --
24 have to define "misconduct."                                    24     Q. On duty or off duty?
25    Q. Okay. So you mentioned before that your                   25     A. -- at what time?

                                                         Page 22                                                             Page 24

 1 definition of misconduct is possibly like coming in              1       MS. ROMELFANGER: Same --
 2 late to work and od~er range of things, and my question          2     A. Not to my recollection. I haven't.
 3 is had-you ever witnessed misconduct? So I was -- so             3    Q. Okay. Aside from the ones that I've
 4 just to clarify, it's fair to say you have witnessed             4 mentioned, the ones that you mentioned --mentioned,
 5 it, but you did not consider it egregious, is that fair          5 can you think of any other -- any other conduct that
 6 to say?                                                          6 you consider misconduct?
 7     A. Well again, I'd like to define what                       7    A. No.                                 0:33:07
 8 "misconduct" means.                                              8    Q. Okay. Nad you ever testified against a
 9     Q. Okay. So what does "misconduct" mean to you?              9 police officer?
10     A. Again, it could be a wide range ofthings.                10    A. No.
11    Q. What's some examples of those things, aside               11    Q. Okay. Had you ever been accused of lying?
12 from the one you previously gave, coming in late to             12       MS. ROMELFANGER: Objection to foundation and
13 work?                                                           13 to form. You can answer.
14    A. It could be somebody using a slang profanity              14     A. At -- at any point in my life?
 S in an office.                                                   15    Q. Yes.                               0:34:01
16     Q. Anything else?                        0:30:40            16    A. 1 don't recall the circumstance, but I'm
17     A. 1 mean, there's awide -- that's why I'm                  17 guessing 1 probably was accused at some point.
18 asking you what --how you would define it because               ]8    Q. Was -- were you ever accused of lying in
 9 there's -- there's such a wide range of things that             19 relation to your employment as a Chicago police
20 come to mind.                                                   20 officer?
21    Q. Okay. So had you ever witnessed police                    21       MS. ROMELFANGER: Objection to foundation.
22 officers caning in late to work?                                22 You can answer.
23       A. I probaUly have.                                       23    A. 1 may have been.
24       Q. Did you report that?                                   24    Q. Do you recall what -- for what you were
25       A. 1 don't believe so.                                    25 accused of lying within -- regarding your employment as


                                                  Exhibit 5, LLC
                                                                                          Page 7 (Pages 25-28)
                                                         Page 25                                                         Page 27

  t   a Chicago police officer?                                     1       A. I didn't review any audio. No.
 2           MS. ROMELFANGER: Objection to foundation.              2       Q. Anything else you can recall outside from the
 3    You can answer.                                               3    things that you mentioned previously that you reviewed?
 4       A. I -- I don't recall if I was or not. I think            4       A. No.
 5    I answered I may have been.                                   5       Q. Okay. Had you had any conversations
 6       Q. Okay. Had you ever lied on a job                        6    regarding this lawsuit with any fellow officers, aside
 7    application?                                                  7    from any conversations that you had in front of your
 8       A. No.                                  0:35:05            8    attorney?
 9       Q. In a job interview?                                     9       A. Excuse me. Outside of attorney --
l0       A. No.                                                    10       Q. Yes.                                 0:3926
11       Q. Are you aware of anyone who is ofthe opinion           11       A. -- meetings? No, other than we would have
12    that you are dishonest?                                      12    had conversations the day of the arrest, but outside of
13           MS. ROMELFANGER: Objection to form and                13    that and the attorney meetings.
14    foundation. You can answer.                                  14       Q. Do you recall what those conversations during
15       A. I'm not aware of anyone. No.                           15    the date of the arrest consisted of?
16       Q. Okay. Do you like your,job as a Chicago                16           MS. ROMELFANGER: Objection to form. You can
17    police officer?                                              17    answer.
]8       A. Most of the time, I do.                                18       A. I don't recall the exact conversations we
19       Q. What do you like most about your job?                  19    had, but it was in regard to the incident and
20       A. I enjoy the camaraderie, solving problems,             20    processing paperwork.
21    working as a team with other individuals, accomplish         21       Q. Do you recall who you specifically had any
22    goals.                                                       22    conversations with, aside from -- outside Counsel,]'m
23       Q. What do you like least about your job as a             23    talking about the day of the incident?
24    Chicago police officer?                                      24       A. I don't recall any specific conversations
25       A. Probably the stress at times.                0:36:40   25    that day.                                 0:4026

                                                        Page 26                                                          Page 26

  1      Q. Is there anything specifically that brings               1      Q. Do you recall who -- do you recall any
 2    about stress for you personally?                              2    specifics of who you spoke with that day on September
 3           MS. ROMELFANGER: Objection to form. You can            3    1st, 2015?
 4    answer.                                                       4       A. Well I'm sure I spoke with members of my
 5       A. Yeah. Long hours, having to work on our days            5    team. I had a conversation with Mr. Rosado, family
 6    off or holidays sometimes can be stressful.                   6    members maybe. I don't recall others.
 7       Q. Did you review any documents in preparation             7       Q. When you say, "Family members," are those
 8    for today?                                                    8    your personal family members, are they family members
 9       A. Yes.                                                    9    of Mr. Rosado, or family members of the other -- your
10       Q. What docwnents did you review?                         ]0    other fellow officers on your team?
11       A. 1 believe I reviewed the arrest report, a              11       A. Well you asked on U~at day, right?
12    supp report, grand jury testimony, court -- other court      ]2       Q. Yes.
I3    documents. Believe that was it.                              13       A. Okay.
14       Q. Okay. Did you review any photos?                       ]4       Q. On September 1st --
15       A. Not to my recollection, photos, no.                    15       A. So yeah, it would have been mine probably. 1
16       Q. Did you review any videos?                             16    don't recall what they were; and we did -- 1 may have a
17       A. Yes.                               0:38:01             17    conversation with his brother, who I believe was with
18       Q.,How many videos did you review?                        18    him that day.
19       A. One.                                                   19       Q. Okay. Had you had any conversations
20       Q. Do you recall what die content of that video           20    regarding dais lawsuit with a wife, girlfriend, or
21    consisted of?                                                21    partner?
22       A. Yes.                                                   22       A. No.                                 0:41:45
23       Q. What was it?                                           23       Q. And any conversations regarding this lawsuit
24       A. It was Uie stop of Angel Rosado.                       24    with any friends?
25       Q. Did you review any audio?                              25       A. No.


                                                   Exhibit 5, LLC
                                                                                             Page 8 (Pages 29-32)

                                                         Page 7,9                                                                Page 31

 1      Q. Had you had any conversations with any other              1 well?

 2   fellow officers, outside of Counsel, regarding this             2      A. I think iYs less --
 3   deposition?                                                     3      Q. Okay.
 4      A. No.                                                       4      A. -- for -- for Officer Delcid.
 5      Q. With a wife, girlfriend, or partner regarding             5      Q. Okay. And how long have you known Officer
 6   this deposition?                                                6 Korhonen?
 7      A. No.                                                       7      A. Again,]met Officer Korhonen in the -- when
 8      Q. With any friends regarding this deposition?               8 I came to the unit, to the best of my recollection, so
 9      A. No.                                                       9 it would be over seven or eight years.
10      Q. Okay. Did you speak with the wife -- strike              10      Q. How long have you know Officer Apacible?          0:46:03
ll   that. Did you speak with a girlfriend or a partner             11      A. Same is true for -- for Officer Apacible. I
12   regarding the September 1st, 2015 incident?                    12 would estimate around the same.
13      A. No.                                                      13      Q. That was --
14      Q. Okay. Did you speak with a wife regarding                14      A. Seven -- approximately seven years.
15   the September 1st, 2015 incident?                              15      Q. And how long have you known Officer
16      A. No.                                                      16 Baldassano?
~7      Q. Did you speak with any friends regarding the             17      A. Same. I don't recall when he came to our
18   September 1st, 2015 incident?                                  18 team, but -- or when he came to the gang investigations
t9      A. No.                                0:42:55               19 unit, but less than three years.
20      Q. Okay. Had you taken any drugs or alcohol                 20      Q. Okay. Okay. And had you ever socialized
21   within 24 hours of any of the three -- any of the              21 with any of these officers on your team outside of
22 incident?                                                        22 work?
23      A. No.                                                      23      A. Yes.                              0:47:04
24    Q. Did you take any drugs or alcohol within 24                24      Q. Which officers?
25 hours of today?                                                  25      A. Al] of the ones I mentioned.

                                                         Page 30                                                                 Page 32

 ]    A. No.                                                          i      Q. Had you ever met any of these -- the
 2    Q. On the day ofthe September 1st, 2015                        2    officers' on your team family members?
 3 incident, who was your -- who were tl~e members of your           3       A. Yes.
 4 team?                                                             4       Q. Which officers?
 5      A. The ones 1 recall were Paul Heyden, Roberto               5       A. Officer ApaciUle, Officer Baldassano, Officer
 6   Delcid, Scott Korhonen,,ion Apacible, Vincent                   6    Heyden, that's it.
 7   Baldassano, and myself.                                         7       Q. Okay. Oh, how long had you know the
 8      Q. Okay. So -- how long have you known Officer               8    sergeant, Frank Ramaglia? Am I saying that correct?
 9   Paul Heyden?                                                    9       A. Excuse me. Ramaglia.                        0:48:17
10      A. 1 believe when he first came to the gang                 ]0       Q. Ramaglia.
1I   investigations u~~it, when I met him. I don't recall           ]]       A. I met Frank when he became the sergeant of
12   the exact date.                                                12    our team. Again, I don't recall the exact date. but --
13      Q. Recall the year?                                         13       Q. Do you know the year?
14      A. 1 don't.                            0:44:43              14       A. I don't.
15      Q. Do you recall for how long you believe -- can            15       Q. Had you socialized with any of his family
16   you estimate around how long you believe you've known          16    members?
17 him?                                                             17       A. I have.
18     A. To die best of my recollection, it's been --              18       Q. Would you say it's otlen that you socialize
19 it's over four years.                                            19    wide die officers that you mentioned; being Apacible.
20      Q. How about how long have you known Officer                20    Baldassano, Heyden, and Frank Ramaglia?
21 Delcid?                                                          21       A. Can 1 -- can we go back to that last
22     A. Again, same. 1 met Officer Delcid when lie                22 question?
23 came to die gang investigations unit. Whatever that              23       Q. Sure.
24 start date was is when 1 met him.                                24    A. I'm sorry. You said did I socialize ~.vith his
25     Q. Is it fair to say it's over four years as                 25 family members?


                                                  Exhibit 5, LLC
                                                                                         Page 9 (Pages 33-36)

                                                      Page 33                                                                  Page 35
  1      Q. Yes.                                                 1   -- or for what we do in the unit.
 2        A. I -- I would change --                              2       Q. Okay. Any special traiuings on searches for
 3       Q. With -- well Frank Ramaglia.                         3   narcotics?
 4       A. Yeah. With Frank, okay. I thought --                 4       A. The only ones 1 recall are what we had in die
 5       Q. Okay.                                                5   academy.
 6       A. -- you said with his family members. Were            6       Q. Okay. What is the first thing that typically
 7    you --                                                     7   occurs when you are on surveillance for narcotics
 8       Q. Had you met --                                       8   activity?
 9       A. Were you asking ifI've socialized with him           9          MS. ROMELFANGER: Objection to fonn. Vague.
10    or with his family members?                               10   You can answer.
11       Q. Okay. So you were answering -- so just to           I1       A. Can you restate the question?                0:52:30
12    clarify,so you were answering iv regards to that          12       Q. What is the first thing that typically occurs
]3    you've socialized with Frank Ramaglia outside of work?    13   when you are on surveillance for narcotics activity?
14       A. Okay. Yes. I have.                                  14          MS. ROMELFANGER: Same objection.
15       Q. Okay.                                               15       A. The first thing tUat would occur would be to
16       A. I thought --                                        16   determine a goal ofthe surveillance or the area and or
17       Q. Had you --                                          17   persons that would -- we might be conducting
18       A. -- you asked about his family.                      18   surveillance on.
19       Q. Had you met his family?                             19       Q. And then once you determine tl~e goals, the
20       A. I've met his family. Yes.                0:49:36    20   area, and the persons, what would you do after that
21       Q. Okay. Probably done for that. How often             21   typically?
22    would you say you socialized with these -- the officers   22          MS. ROMELFANGER: Objection to form. Vague.
23    on your team outside of work?                             23   You can answer.
24       A. Infrequently.                                       24       A. Typically, the next step would be to get in
25       Q. Were you ever disciplined in high school?           25   my vehicle if I'm conducting surveillance. So your --

                                                      Page 34                                                                  Page 36
  1           MS. ROMELFANGER: Objection to form. You can        1   your question, right, if I'm conducting it?
 2    answer.                                                    2       Q. Yes.                                 0:53:33
 3         A. Not to my recollection.                            3       A. Get in -- get in a covert vehicle and surveil
 4        Q. Were you ever disciplined in college?               4   that --that area.
 5            MS. ROMELFANGER: Objection to form. You can        5       Q. Okay. And is there any special or separate
 6    answer.                                                    6   purpose for surveillance for gang activity?
 7        A. To the best of my recollection, no.                 7           MS. ROMELFANGER: Objection to form and
 8        Q. Were you ever disciplined in graduate school?       8   foundation. You can answer.
 9            MS. ROMELFANGER: Objection to form. You can        9       A. I'm not sure I understand the question. Can
]0    answer.                                                   ]0   you repeat it?
11        A. No.                                   0:50:40      11           MS. HAYWOOD: Can you repeat the question?
12        Q. Had you had any special trainings on               12                (Record replayed)
13    narcotics surveillance?                                   13           MS. ROMELFANGER: Same oUjection.                  0:54:52
14        A. Yes.                                               14       A. I --1 -- there's -- there's a purpose of
 S        Q. Do you recall what trainings those were?           15   surveillance, but in -- in regard to it being connected
16        A. I recall an initial training prior to              16   to gang activity, I'm not sure -- 1 guess I'm not clear
17    entering the unit, which involved training for            17   on your question.
 S    surveillance. There was a -- an additional course, l      18       Q. Okay. So you discussed surveillance for
19    -- I forget the name of it, that was --involved           ]9   narcotics activity, my question is, is there either a
20    surveillance training. There was a training given by      20   separate or special purpose for surveillance for gang
21    the FBI, PBI surveillance course that 1 was a part of.    21   activity?
22    Those are the ones that come to mind.                     22          IV]S. ROMELFANGER: Objection to form and
23        Q. Okay. Is there any --was there any separate        23   foundation. You can answer.
24    training Tor gang surveillance?                           24       A. 1 don't think there's a special purpose for
25        A. I'm -- well those would all be in relation to      25   -- for all gang activity surveillance. It would depend


                                                 Exhibit 5, LLC
                                                                                   Page 10 (Pages 37-40)
                                                     Page 37                                                            Page 39

 1   on, again, the goals of the investigation, die daily       1   state's attorney and the judge first, and then they
 2   operational goals, all those things.                       2   keep a copy, and then we -- we keep it in our unit It
 3      Q. Okay. Are you aware of any special policies          3   goes to an administrative person.
 4   or protocol for gang surveillance?                         4       Q. Okay. Had you ever -- had you ever
 5          MS. ROMELFANGER: Objection to foundation.           5   participated in a warrant for searching -- in a search
 6   Not here as a 30(b)(6). You can answer.                    6   warrant?
 7      A. There are some policies related to                   7       A. Yes.                                 1:00:13
 8   surveillance, covert surveillance. Specifically for        8       Q. How many would you say over your career that
 9   gang surveillance, I'm not sure those are defined that     9   you've participated in?
 0   way in our policies, but I -- there are some related to   10       A. Over my career, I couldn't give you a number,
]
11   surveillance.                                             11   but I've participated in, I would estimate, hundreds.
12      Q. Okay. Are you familiar with any policies or         12       Q. And low many of those hundreds would you say
13   protocol for narcotics surveillance?                      13   were specifically related to narcotics?
14          MS. ROMELFANGER: Objection to foundation,          14       A. I couldn't give you an exact number, but
15   and he's not here as a 30(b)(6). You can answer.          15   typically, they're either narcotics or firearms.
16      A. Again,I'm -- I'm aware ofsome department            16       Q. Okay. And how many of those warrants would
17   policies surrounding covert surveillance, nothing         17   you say you have been the affiant for?
18   specific to narcotic surveillance.                        18       A. Again, I couldn't give you an exact number,
19      Q. Okay. And the -- you're on the gang                  9   but I would guess over 200.
                                                               ]
20   investigation unit 193, is that correct?                  20       Q. And how many of those would you say dealt
21      A. Correct.                              0:57:16       21   with narcotics?
22      Q. And what are your specific responsibilities         22       A. Again, I couldn't give you an exact number,
23   on the gang investigation unit 193?                       23   they're typically, they're narcotics or firearms,
                                                                           --
24      A. I don't that they're defined anywhere, but          24   but the percentages of -- of which,I couldn't --
25   typically, my responsibilities include surveillance,      25   wouldn't want to give you a bad estimate.

                                                     Page 38                                                            Page 40

 1   undercover work, writing affidavits, completing            1      Q. Okay.
 2   reports.                                                   2         MS. ROMELFANGER: Tia, can we take a quick
 3       Q. Is there any specialtrainings or                    3   break?
 4   requirements that qualify you to be on the gang            4         MS. HAYWOOD: Yes.                             1:01:53
 5   investigation unit?                                        5         RECORDER: Off the record, 1 I:10 a.m.
 6          MS. ROMELFANGER: Objection to foundation            6               (Off the record)
 7   You can answer.                                            7         RECORDER: Back on the record, 11:21 a.m.
 8       A. Believe the department policy is a miniminn of      8      Q. Okay. So Officer Mora, you ever deal with
 9   five years to enter the -- the unit.                       9   any confidential informants in regards to narcotics
]0       Q. Okay. You mentioned before about writing           10   surveillance?
11   affidavits, are those affidavits -- what are those        II      A. Yes.
12   affidavits for?                                           12      Q. How many times over you --the course of your
13          MS. ROMELFANGER: Objection to form. You can        13   career as a Chicago Police Department -- police
14   answer.                                     0:58:38       14   officer?
 S       A. Typically, they're related to investigations       15      A. 1 don't recall the exact number of times.
16   that our team is involved with.                           16      Q. Do you recall the number of confidential
17       Q. Do you have to turn in those affidavits, or        17   informants that you work with?
18   what do you do with those affidavits?                     18         MS. ROMELFANGER: Objection to form. You can
19          MS. ROMELFANGER: Objection to form. You can        19   answer.
20   answer.                                                   20      A. 1 don't. 1 don't recall the exact number.
21       A. Yeah. We -- we turn them in at some point.         21      Q. Okay. And what would be the purpose in your
22   It depends if it's a confidential investigation or        22   use of a confidential informant in regards to narcotics
23   short-term investigation. It would depend.                23   surveillance?
24       Q. Who would you turn them in to?                     24         MS. ROMELFANGER: Objection to form. You can
25       A. Well typically, they would get siened by the       25   answer.                                   1:02:57


                                                Exhibit 5, LLC
                                                                                      Page 11 (Pages 41-44)
                                                       Page 41                                                               Page 43

   1       A. Well I guess in -- in terms of narcotics            1   established their credibility and is then, essentially,
   2   surveillance, we would use -- typically, we would use      2   confidentially documented either with the department or
   3   informants to gather information that might --might be     3   maybe with the federal government.
   4    useful during the surveillance.                           4      Q. And then unregistered?
~, 5       Q. How about use of a confidential informant for       5      A. Unregistered would _just be a --you know, a
j 6    gang surveillance?                                         6   cooperative individual that's not officially
   7          MS. ROMELFANGER: Objection to form. You can         7   registered, but provides intelligence or information.
   8   answer.                                                    8      Q. So is it fair to say the registered
   9       A. I would say it would be the same -- the same        9   confidential informant is used multiple times?
  10    use of informants for information related to the         10      A. Be hard to make a general statement on that.
  Il   surveillance.                                             11   Sometimes they are.
  12       Q. Okay. How do you procure a confidential            12      Q. Okay. And is it fair to say that the
  13   informant?                                                13   unregistered confidential informantis used only once?
  14          MS. ROMELFANGER: Objection to form. You can        14      A. Again, it would depend on the informant.          1:07:40
  15   answer.                                                   15      Q. Okay. Can you describe the process for
  16       A. I've come to work with informants different        16   booking an arrestee?
  17   ways, ranging from individual -- random individuals       17         MS. ROMELFANGER: Objection to form.
  18   approaching a police station or approaching me,to         18   Foundation. You can answer.
  19   proffering an arrestee.                                   19      A. So for people in our unit, or --
  20       Q. Any other way aside from the one that you          20      Q. Yes.
  21   just mentioned?                                           21      A. -- any police officer, or --
  22       A. Again, there's -- there's a wide range of          22      Q. For your unit.
  23   ways that it -- it could happen. The way it's -- are      23      A. Okay. Typically, we bring individuals to
  24   you asking me ways that I've procured --                  24   Homan Square and complete paperwork. After the
  25       Q. Yes.                               1:04:36         25   paperwork is completed, they are then transported to,

                                                       Page 42                                                               Page 44

 1         A. -- CIs? Those two, and U~ere are -- we -- we        1   typically, the 11th district for further processing,
 2     have a tool that we sometimes are able to utilize where    2   and thaYs -- that's the holding facility.
 3     we would essentially ask an individual if they wanted      3      Q. Okay. Do you recall was that the booking
 4     to be cooperative.                                         4   process for Mr. Rosado on September lst, 2015?
 5         Q. Would anything be promised to that individual       5      A. Yes.                                  1:09:06
 6     in exchange for them becoming a confidential informant?    6      Q. Okay. To your knowledge, has any person ever
 7         A. No.                                                 7   claimed you fabricated evidence?
           Q. Any other ways?                                     8      A. Not to my knowledge.
 8
                                                                  9      Q. To your knowledge, has any person ever
 9         A. Well -- go back to that. So --
                                                                 10   claimed any of the other police officers on your team,
10         Q. Okay.
                                                                 11   specifically Heyden, Baldassano, Apacible, Delcid, or
11         A. -- if someone is a registered informant, they
                                                                 12   Korhonen, fabricated or planted evidence?
12     could be paid through the city or the federal
                                                                 13      A. Not to my knowledge.
13     government, so 1 guess you might say that they're
                                                                 14      Q. Were you ever disciplined for misconduct as a
14     promised —they could be promised money, in certain
                                                                 15   police officer?
15     circumstances, if they're registered; they qualify for
                                                                 16          MS. ROMELFANGER: Objection to form. You can
]6     that.                                                     17   answer.
17        Q. Okay. Any other thing that an informant             18      A. I've been disciplined by the department.
18     could be promised aside from money?                       19   Yeah.
19            MS. ROMELFANGER: Objection to form. You can        20      Q. Do you recall what that discipline was in
20     answer.                                                   21   regard to?
21         A. No.                                 1.:05:58       22      A. Yes.                                  1:10:06
22        Q. Okay. And what's the difference between a           23      (Confidential portion of transcript begins)
23     registered and anon-registered -- how -- a                24
24     confidential informant? I'm sorry.                        25
25        A. Well a registered informant is somebody who's                  'CONFIDENTIAL PORTIONS REDACTED*


                                                   Exhibit 5, LLC
                                                    Page 12 (Pages 45-48)

                                Page 45                                     Page 47

 1                                         1
 2                                        2
3                                         3                                    '
4                                         4
 5                                        5
 6                                         6
 7                                         7
 8                                         8
 9                                         9
10                                        10
11                                        11
12                                        12
13                                        13
14                                        14
15                                        15
16                                        16
17                                        17
18                                        18
19                                        19
20                                        20
21                                        21
22                                        22
23                                        23
24                                        24
25                                        25
     *CONFIDENTIAL PORTIONS REDACTED*          *CONFIDENTIAL PORTIONS REDACTED*

                                Page 46                                     Page 48

 1
2                                         2
3                                         3
4                                         4
5                                         5
6                                         6
7                                         7
8                                         8
9                                         9
10                                        10
11                                        11
12                                        12
13                                        13
14                                        14
15                                        15
16                                        16
17                                        17
18                                        18
19                                        19
20                                        20
21                                        21
22                                        22
23                                        23
24                                        24
25                                        25
     *CONFIDENTIAL PORTIONS REDACTED*          *CONFIDENTIAL PORTIONS REDACTED ~`


                             Exhibit 5, LLC
                                                                                 Page 13 (Pages 49-52)

                                                    Page 49                                                       Page 51
 t                                                             i   lawsuits that you previously mentioned?
 2                                                             2      A. To the best of my knowledge --
 3                                                             3      Q. Yes.
 4                                                             4      A. -- I -- I believe they were dismissed, except
 5                                                             5   for Rosado is ongoing, but I believe they were all
 6                                                             6   dismissed.
 ~                                                             7      Q. Okay.
 8       (Confidential portion of transcript ends)             g      A. The ones I mentioned, those are the ones --
 9      Q. Okay. Have you ever been a party to a               9   there may be others, but those --
10   lawsuit?                                                 10      Q. Okay.
1I      A. Yes.                                               ~~      A. -- are the ones I recall.
12      Q. Do you recall where those lawsuits occurred
                                                              12      Q. Had you ever had to pay punitive damages?
13   or lawsuit?
                                                              ~3      A. No.
14          MS. ROMELFANGER: Objection -- objection to
                                                              14      Q. Okay. Had you ever had ajudgment entered to
15   form. You can answer.
                                                              ~5   you -- against you in any of these cases, aside from
16      A. Are you asking party to a lawsuit related to
                                                              16   Rosado, which is pending?
17   the police department? ~
                                                              17      A. No.                                 1:22:03
18      Q. Yes.
19      A. Yes.                                               18      Q. Okay. And have you ever testified in court?
20      Q. Where did --                                       19      A. Yes.
21      A. I don't recall -- and your question was where      20      Q. Which court would you typically testify in,
22   did they occur?                                          21   would you say?
23      Q. Yes.                                               22      A. Throughout my career?
24      A. I -- can you clarify tl~e question?                23      Q. Yes.
25      Q. So the lawsuits that you've been involved in       24      A. 26th and California, Grand and Central,
            *CONFIDENTIAL PORTIONS REDACTED*                  25   Branch 50, testified at Skokie.

                                                    Page 50                                                       Page 52

 l   in regards to the Chicago Police Department, were they    1       Q. Okay. And how often would you say you
 2   -- is it fair to say they all were in Chicago?            z   testify?
 3       A. To the best of my recollection, the -- the         3       A. During what time frame?
 4   lawsuits were filed in -- in Cook County, to the best     4      Q. During your career as a Chicago police
 5   of my recollection. 1 don't -- you're asking me about     5   officer.
 6   the incidents that led to them?                           6       A. It's become less frequent: Be hard to give
 7       Q. Yes.                                 1:]9:47       7   you a number.
 8       A. To the best of my recollection, most of them       8      Q. Okay. Well can you give me an estimate?
 9   occm•red in the city.                                     9       A. I would say for the -- for over the last
10       Q. Okay. Do you recall the names of the              10   year, approximately --how many times did I testify or
11   plaintiffs of the lawsuits?                               1   go to court?
12       A. I recall some ofthem.                             12      Q. Testify.                              1:23:34
13       Q. What are their names?                             13       A. 1 would say approximately ten to 15 times
14       A. I recall Rosado, Mr. Rosado. 1 recall one         14   over the year.
15   from Mr. Pizarro, one from Perez, I believe, and a       15      Q. You ever testified at federal court?
16   Lewis. Those are the ones 1 recall.                      16       A. 1 have not.
17       Q. Do you recall the years for Pizarro?              17      Q. You ever testify at any of these courts
18       A. I don't recall the year.                          18   against a fellow officer?
19       Q. Do you recall the year for Perez?                 19       A. No.
20       A. I don't.                             120:50       20      Q. Okay. And do you recall when you've
2]       Q. Do you recall the year for Lewis?                 21   testified for these Grand and Central, 26th and
22       A. The -- the year they were filed or --             22   California, or Skokie, any specifics?
23       Q. Yes.                                              23          MS. ROMELFANGER: Objection to form. You can
24       A. I don't.                                          24   answer.
25       Q. Do you recall the result for any of'the           25       A. 1 don't recall specific dates. 1'd have to


                                                Exhibit 5, LLC
                                                                                    Page 14 (Pages 53-56)
                                                     Page 53                                                               Page 55

 1   review notifications.                                      I       A. Perhaps, but it's how om• system works. So I
 2      Q. Okay. And what -- what typically is the              2   -- I accept that. I understand that.
 3   purpose for your testimony in the -- at the courts that    3       Q. Okay. Do you think lawsuits are impacting
 4   you mentioned before?                                      4   good police work?
 5          MS. ROMELFANGER: Objection to form. Vague.          5       A. Overall, it may at times.
 6   You can answer. Foundation.                                6       Q. Do you think that lawsuits are impacting yow•
 7      A. It would depend. Branch 50 is typically a            7   police work?
 8   probable cause hearing. 26th and Cal would typically       8       A. I don't.                               1:28:09
 9   be testifying for a motion or a trial, maybe a grand       9       Q. Does it bother you that you're being sued?
10   jury.                                                     10       A. It doesn't. I don't enjoy it, but it's part
I1      Q. Okay. Had you ever been charged with a crime        11   -- like I stated, it's part of our job. I've come to
12   before?                                                   12   understand that.
13      A. In my lifetime?                                     13       Q. Have your read the complaint in this case?
14      Q. Yes.                                 12530          14       A. Yes.
15      A. Yes.                                                15       Q. Do you read all complaints filed against you?
16      Q. What crime were you charged with before?            16       A. Typically, I would. Yes.
17      A. Ammunition without FOID.                            17       Q. Is there anything you did during the
18      Q. Do your recall what the result of that charge       18   investigation that led to this search and arrest in
19   was?                                                      19   this lawsuit that you regret?
20      A. It was dismissed. Expunged.                         20       A. No.
21      Q. Do you recall when you received that charge         21       Q. Is there anything you have ever done on a job
22   for that crime?                                           22   that you regret --
23      A. I don't recall the exact -- the year. It was        23          MS. ROMELFANGER: Objection --
24   over 15 years ago.                                        24       Q. -- as a police officer?
25      Q. Do you recall where you were when you               25          MS. ROMELFANGER: I'm sorry. Objection to

                                                     Page 54                                                               Page 56

     received the charges for that crime?                       1 form. You can answer.

 2      A. Yes.                                                 2     A. I don't know if'Yegret" is the word that 1
 3      Q. Where were you?                                      3 would use, but I've made mistakes as a police officer
 4      A. Where I was arrested?                                4 and --
 5      Q. Yes.                                                 5     Q. Okay. Sorry. Had you ever been to 4710
 6      A. In my residence at the time.                         6 South Wallace prior to September 1st, 2015?
 7      Q. And where was your residence located at, at          7     A. No.                                 1:29:47
 8   the time?                                                  8     Q. Had you -- have you been there since?
 9      A. I don't recall the exact address,. but it was        9     A. No.
10   near Fullerton and Damen.                                 10     Q. Had you ever been to the area of Diversey and
tt      Q. Oh, I was just saying was it in Chicago?               Monticello prior to September 1st, 2015?
l2      A. Oh, yeah. Yeah.                                     12     A. I've been to the area. Yes.
l3      Q. Okay.                                               13     Q. How many times would you say?
14      A. It was an apartment in Chicago.                     14     A. I couldn't give you a number.
15      Q. Okay. Okay. So that will be yes. Have you            S     Q. How about an estimate?
16   ever been convicted of any crime?                         16     A. Many times. I worked in that area for
17      A. No.                                   1:26:56       17 several years when I first started as a police officer,
18      Q. Okay. Do you have a perspective on lawsuits         18 so.
l9   against police officers in general?                       19     Q. When you first started as a police officer,
20      A. In general?                                         20 were you assigned to a district?
21      Q. Yes.                                                21     A. 1 was first assigned to Uie 14th district.
22      A. Not in general. I think it's -- it's part of        22     Q. Any other districts after that?
23   ourjob.                                                   23     A. 1 was also assigned to the area five
24      Q. Okay. Do you think it's too easy to file a          24 saturation team.
25   lawsuit?                                                  25     Q. What is the area five saturation team?           1:3ii:>


                                                Exhibit 5, LLC
                                                                                       Page 15 (Pages 57-60)
                                                         Page 57                                                          Page 59

 1       A. At the time, that encompassed all the                    1   day, I'm sure, at some point,l communicated to
 2   districts within area five, no longer area -- called            2   teammates that 1 was going to conduct surveillance and
 3   area five, but -- and it was a team that essentially we         3   look around the area of Diversey and Monticello.
 4   could patrol and conduct investigations in -- in those          4      Q. Were you alone on that day, on September lst,
 5   areas.                                                          5   2015?
 6       Q. What were the districts that were within area            6          MS. ROMELFANGER: Objection to form. You can
 7   five?                                                           7   answer.                                    1:35:47
 8       A. I believe it was the 25th district, the 14th             8      A. I was working with team members, but I was
 9   district, 17, 16, and -- 17, 16, there's one other, but         9   physically alone in a -- in a vehicle.
10   I can't recall what that was. 15 maybe.                        10      Q. Okay. Had there been any formal meeting
11       Q. Okay. So first, you were in the 14 district,            ll   between you and your team members in regards to the
12   and then you went to area five saturation team, any            12   surveillance on Diversey and Monticello?
13   other districts or teams after that?                           13      A. I don't recall any formal meeting.
14       A. After the -- after the saturation team, I               14      Q. Was there an informal meeting with any of
15   went to 14th district gang team.                               15   your team members in regards to you conducting
16       Q. Uh-huh. I'm sorry.                                      16   surveillance on Diversey and Monticello?
17       A. And then that was renamed gang enforcement              ]7          MS. ROMELFANGER: Objection to form. You can
18   unit, and then from there, gang investigations.                ]8   answer.
19       Q. Okay. Have you been in the area of Diversey             19      A. Again, I need to clarify what an informal
20   and Monticello since September 1st, 2015?                      20   meeting is, but I -- I would, again -- we --1
21       A. I have been in the area. Yes.                 1:32:49   21   communicated to them. So if you -- if you classify
22       Q. Do you recall how many times, after September           22   that as a meeting. Where that took place, I don't
23   1st, 2015, you've been in the area of Diversey and             23   recall, but at some point, I communicated to them my
24   Monticello?                                                    24   intentions.
25       A. I don't recall the exact number.                        25      Q. Did you have any information on Mr. Rosado

                                                         Page 56                                                          Page 60

 ]      Q. An estimate?                                              1   specifically on September 1st, 2015?
 2      A. ]be driven through there at least a handful               2      A. No. Prior to his arrest?
 3   of times since 2015.                                            3      Q. Yes.                                1:3726
 4      Q. So what was your role in the search and                   4      A. No.
 5   arrest of Mr. Rosado on September 1st, 2015?                    5      Q. Okay. Did you have any information
 6       A. Well I had no role in searching or arresting             6   specifically on Mr. Soliveras on September 1st, 2015?
 7   him. You -- you mean the physical arrest of him,                7      A. Prior to his arrest, l did not.
 8   right?                                                          8      Q. Okay. Were you the one who initiated the
 9      Q. Yes.                                1:34:05               9   surveillance For -- on September 1st, 2015, on Diversey
10       A. Yeah.                                                   10   and Monticello?
11      Q. Okay. How did you come to know about Mr.                 11      A. Yes.
12   Rosado on September 1st, 2015?                                 12      Q. Do you recall for what purpose you wanted to
13       A. Well through our -- our shart investigation             13   conduct surveillance on -- in the area of Diversey --
14   and surveillance, we apprehended an individual that            14   Diversey and Monticello on September 1st, 2015?
15   later learned to be Mr. Rosado.                                15      A. 1 think the purpose was to gather
16      Q. So you mentioned there was a -- it was a                 16   information. It's a known gang and narcotics area that
17   short investigation, was there any briefing done prior         17   1 have experience with, and basically, to go out and
18   to your observation -- ]mean, or surveillance of Mr.           18   engage if there was activity out there.
19   Rosado on September lst, 2015?                                 19      Q. Okay. Do you recall around what time tliat
20          MS. ROMELFANGER: Objection to form. You can             20   you noticed Mr. Rosado on September 1st, 2015, during
21   answer.                                                        21   your surveillance?
22       A. Can you clarify "briefing"?                             22      A. I don't recall the exact time.             1:39:26
23      Q. Well what does a -- what does a, briefing                23      Q. Okay. And what were your observations on
24   consist of to you?                                             24   September 1st, 2015?
25       A. Wide range of -- of possibilities. On that              25          MS. ROMGLFANGER: Objection to form You can


                                                     Exhibit 5, LLC
                                                                                   Page 16 (Pages 61-64)
                                                      Page 6l                                                        Page 63

  1   answer.                                                    1   the van that we apprehended later.
 2        A. At which point?                                     2       Q. Well what was tl~e description of -- of Mr.
 3        Q. While conducting your surveillance on               3   Rosado on September 1st, 2015, when you observed him
 4    Diversey and Monticello.                                   4   doing the hand to hand transaction?
 5        A. I observed two individuals walk toward a van        5       A. That, I don't recall. I'd have to review the
 6    on the southeast corner of Monticello, Diversey. That      6   reports.
 7    was my initial surveillance.                               7       Q. Okay.
 8        Q. Okay. And is it fair to say once you saw            8       A.. If it's in Uiere.
 9    d~ese individuals walking towards the van, you narrowed    9       Q. We'll mark this as Exhibit 2.
10    the scope of your surveillance?                           10          MS. ROMELFANGER: Thanks.
I]        A. I don't know if I'd define it as narrowing         11      Q. Oh, here you go. Do you recognize this
12    the focus of my surveillance.                             12   document?
13        Q. Okay. After you saw these individuals walk         13      A. Yes.                                 1:44:44
14    towards the van on the southeast corner of Monticello     14      Q. And just for the record, I would just -- this
15    and Diversey, what did you observe after that?            15   as the attest report, which is Bates stamped FCRL
16        A. I observed a third unknown male approach Mr.       16   000022 to 000026. You can take a moment to look at
17    Rosado on the driver's side ofthe van, toward the rear    17   this document, look up when you're finished. Okay.
]8    ofthe van, and engage in a hand to hand transaction.      18   Does that refresh your memory in regards to what -- Mr.
19    I then observed Mr. Rosado walk to the driver's side      19   Rosado's description?
20    door, attempt to conceal an item, appeared to be a golf   20      A. Unfortunately, it doesn't list it here, so I
21    ball sized object in his pocket, and then enter the       21   --
22    van.                                                      22      Q. Okay.
23        Q. Did you know Mr. Rosado when you made these        23      A. -- I don't recall.
24    observations?                                             24      Q. So outside ofthe reports, you don't recall
25        A. No. When I made the observations? No. All          25   what Mr. Rosado was actually wearing?

                                                      Page 62                                                        Page 64
  1   three were unknown.                                        1      A. I don't.
 2        Q. And why do you believe it was Mr. Rosado that       2      Q. On September lst, 2015,just to clarify?
 3    made the hand to hand transaction?                         3      A. On that day, yes. No. 1 don't.
 4        A. Well 1 observed a person engage i~~ this hand       4      Q. Do you recall what Mr. Soliveras was wearing
 5    to hand transaction and get in the front driver's seat,    5   on September I st, 2015?
 6    and the person that was later apprehended in the front     6      A. I don't.                           1:45:47
 7    driver's seat, I learned to be Mr. Rosado.                 7      Q. Do you recall any descriptions related to Mr.
 8        Q. Who informed you that the person that was           8   Rosado or Soliveras on September lst, 2015?
 9    apprehended in the driver's seat was Mr. Rosado?           9          MS. ROMELFANGER; Objection to form. You can
10        A. 1 don't recall which of my teammates actually      10   answer.
1I    told me his name.                                         11      A. No. Do I -- do 1 recall giving descriptions?
12        Q. Okay. So is it fair to say that if Mr.             ]2   Are you -- can you clarify? Are you asking if 1
13    Soliveras was actually in the driver's seat, you would    13   remember his --his description?
14    believe that he was the one that conducted the hand to    14      Q. Do you remember either Rosado -- Mr. Rosado
15    hand transaction?                                         ]5   or Mr. Soliveras' description?
16           MS. ROMELFANGER: Objection to form. You can        16      A. Why I -- I remember some of their
17    answer.                                     1:43:30       17   description. 1 remember he's a male Hispanic, short
18        A. Can you restate the question?                      18   hair.
19        Q. Is it fair to say that if Mr. Soliveras was        19      Q. Anything else you remember?
20    actually in the driver's seat, you would believe that     20      A. He was light complected. Approximately six
21    he conducted the hand to hand transaction?                21   foot tall, hundred -- approximately 180 pounds.
22           MS. ROMELFANGER: Same objection. You can           22      Q. Anything else you can recall about Mr. Rosado
23    ans~+per.                                                 23   or Mr. Soliveras on September I st, 20(5?
24        A. Well no; because Mr. Rosado matched the            24      A. No.                                1:4722
25    description oFclothing matched the person 1 saw enter     25      Q. Okay. And did you personally radio in any --


                                                  Exhibit 5, LLC
                                                                                   Page 17 (Pages 65-68)
                                                      Page 65                                                        Page 67

  1   in any information related to Mr. Rosado on September      1          MS. ROMELFANGER: Objection to form. You can
 2    1 st, 2015?                                                2   answer.
 3            MS. ROMELFANGER: Objection to form. You can        3       A. Not that -- I don't recall the specific words
 4    answer.                                                    4   I used, but I communicated, again, that 1 was
 5        A. When you say,"Radio," can you clarify?              5   conducting mobile surveillance and was giving out
 6        Q. Well what form of communication did you use         6   locations while conducting surveillance.
 7    to communicate with your team members on September 1st,    7       Q. Did you run a search on Mr. Rosado or Mr.
 8    2015?                                                      8   Soliveras?
 9        A. We used push to talk devices.                       9       A. I don't recall. After the arrest? Are you
10        Q. Can you describe what push to talk devices         10   -- are you asking me after --
11    are?                                                      11       Q. Yes.
12.       A. ]t's similar to a cell phone, and it -- you        12       A. -- he was arrested?
13    press a button, and you can communicate like a            13       Q. Yes.                                 1:51:44
14    walkie-talkie.                                            14       A. Yeah. Idon't -- I don't recall.
15        Q. Okay. So did you use push to talk to convey        15       Q. Did you run a search on Mr. Rosado or Mr.
16    information related to Mr. Rosado on September Ist,       16   Soliveras prior to their arrest?
17    2015?                                                     17       A. I don't believe so.
]8        A. Yes.                                 1:48:35       18       Q. Do you know if anyone else ran a search on
]9        Q. And what information did you convey over the       19   Mr. Rosado or Mr. Soliveras prior to their arrest?
20    push to talk device to your team on September 1st,        20       A. I'm not aware of anyone doing that.
21    2015?                                                     21       Q. How about after?
22        A. I conveyed my observations, what I had             22       A. I'm sure some -- someone did. 1 just -- I
23    observed on Monticello, and that I believed an apparent   23   don't know who exactly performed that.
24    narcotics transaction had occurred, and I was             24       Q. Okay.
25    initiating mobile surveillance.                           25       A. I might have. Idon't -- I don't -- I don't

                                                      Page 66                                                        Page 68

          Q. That push to talk, is it connected to only          1   recall.
 2    your team members, or is it connected to other team        2       Q. Do you recall if you had any recording
 3    members in the gang investigation unit?                    3   devices on your person or in your vehicle on September
 4           MS. ROMELFANGER: Objection to foundation.           4   1st, 2015?
 5    You can answer.                                            5          MS. ROMELFANGER: Objection to form. You can
 6        A. Other -- I believe anyone with a device in          6   answer.
 7    our unit could access the channel if it's -- if it's on    7       A. I didn't have any recording devices, other
 8    their device.                                              8   than a cell phone, if you -- if you would classify that
 9        Q. Do you recall what channel you relayed this         9   as a recording device, my own, and the push to talk,
l0    information over?                                         10   which 1 guess has recording capabilities.
11        A. 1 don't recall the number, the name ofthe          11       Q. Did you record the -- your observations on
12    number, but typically each team has a -- you know, a      ]2   any of the -- in your cell phone or the push to talk?
13    number that they use.                                     13       A. No.                                1:53:24
14        Q. Do you recall if you received any response to      ]4       Q. When conducting narcotic and or gang
15    the information that you relayed over the push to talk    ]5   surveillance, do you record any of your observations?
16    device on September ]st, 2015?                            16          MS. ROMELFANGER: Objection to form. Vague.
17        A. Yes.                                 1:50:11       17   You can answer.
 8        Q. Do you recall who responded?                       18       A. There are times where we use video recording
19        A. Don't recall the exact the response, but 19n       ]9   or audio recording. Audio recording, again, typically
20    sure Officer Baldassano and Officer Apacible responded    20   is done with judge authorization for undercover
21    or acknowledged my -- my transmission.                    21   purposes.
22        Q. Okay. Any other -- any other information           22       Q. Okay. And the video recording, is there
23    drat you can recall in regards to the use of the push     23   typical situation where that's used for?
24    to talk, specific conversation between you and or your    24          MS. ROMELFANGER: Objection to form. You can
25    team members?                                             25   answer.


                                                  Exhibit 5, LLC
                                                                                  Page 18 (Pages 69-72)

                                                     Page 69                                                        Page 71

 1       A. I mean, there are times we -- we use ik It          1      Q. Can you describe them?
 2   -- it all depends on -- again, it goes back to the         2      A. To the best of my recollection, it was a --
 3   goals of the investigation or if the equipments            3   there was a plastic bag -- sandwich bag containing
 4   available, is working, functioning.                        4   another sandwich bag, which contained a golf ball sized
 5       Q. Have you ever recorded with the push to talk?       5   white clunk of cocaine and then a second plastic baggie
 6       A. Can you clarify, video recording or --              6   containing cannabis.
 7       Q. Yes.                                 1:54:47        7      Q. Where was tl~e -- so you said a sandwich bag
 8       A. I don't recall ever doing that.                     8   within another sandwich bag, was the cannabis also
 9       Q. You ever audio recorded with the push to            9   within that sandwich bag?
]0   talk?                                                     ]0      A. To the -- to the best of my recollection,
11       A. No.                                                11   yes.                                    1:58:37
12       Q. How about have you ever recorded with your         12      Q. Okay. And as far as the -- so it's fair to
13   personal cell phone?                                      13   say you didn't see the police officer who actually
14       A. Have I ever used video recording?                  14   procured the drugs on September 1st, 2015, is that
]5       Q. Have you ever used your cell phone to video        15   correct?
16   record?                                                   16          MS.ROMELFANGER: Objection to forn~ and the
17           MS. ROMELFANGER: Objection to form. You can       17   extent it misstates prior testimony. You can answer.
18   answer.                                                   18      A. Can you clarify?
]9       A. Video record police incidents?                     19      Q. Did you -- were you on the scene of Mr.
20       Q. Narcotic activity or -- I mean narcotics           20   Rosado's arrest on September 1st, 2015?
2]   surveillance or gang surveillance.                        21      A. I was in the area, but I was not on scene,
22       A. No.                                                22   per se.
23       Q. How about to audio record?                         23      Q. So it's fair to say you did not witness Mr.
24       A. No.                                                24   Rosado's arrest on September 1st, 2015?
25       Q. And you were testifying before you've used a       25      A. ThaPs correct. I did not.                 1:59:50

                                                     Page 70                                                        Page 72

 1   video camera to video record narcotics surveillance or     1      Q. And its fair to say you did not see the
 2   gang surveillance?                                         2   police officer who obtained the drugs from -- on
 3       A. I have.                            1:55:53          3   September 1st, 2015?
 4       Q. How did you obtain the video camera?                4          MS. ROMELFANGGR: I'm going to object to form
 5       A. There are video cameras available within our        5   and extent that misstates prior testimony. You can
 6   unit.                                                      6   answer.
 7       Q. Okay. You ever used a video camera to audio         7      A. I --1 didn't observe the actual search and
 8   reca•d?                                                    8   stop of Mr. Rosado, no.
 9       A. Yes.                                                9      Q. Are you aware whether or not any drugs was
10       Q. And what happens to that video footage once        10   obtained fran Mr. Soliveras?
 1   you have -- what happens to that video footage after      ]1      A. ]don't recall any -- anything being
12   you hit record?                                           12   uncovered, Mr. Soliveras.
13          MS. ROMELFANGER: Objection to form and             13      Q. Did you hear at~y conversation between any
14   foundation. You can answer.                               14   member of your team and Mr. Rosado on September 1st,
 S       A. Typically, it would get transfen•ed to a disc      IS   2015?
I6   and then tendered, some point during the investigation,   16      A. I'm sorry, did t hear any?
17   to the state's attorney as evidence.                      17      Q. Yes.                               2:01:03
18       Q. Okay. Do you know if any other police              18      A. I don't recall any.
19   officer on your team had any recording devices on their   19      Q. Did you hear any conversation between any of
20   person or in their vehicle?                               20   the members ofyour teen and Mr. Soliveras on September
21       A. Not that I'm aware of.                   1:57:10   21   1st, 2015?
22       Q. Okay. Did you see the drugs on September           22      A. 1 don't recall any.
23   1st. 2015?                                                23      Q. Did you lave any conversations with Mr.
24       A. After Mr. Rosario was taken into custody and       24   Rosario on September lst, 2015?
25   brought back to Homan Square; yes.                        25      A. Yes.


                                                 Exhibit 5, LLC
                                                                                     Page 19 (Pages 73-76)
                                                       Page 73                                                         Page 75

         Q. What were the -- those conversations?                 1    to be Mr. Rosado, on September 1st, 2015, engage in a
 2       A. Officer Apacible and I were processing --             2    hand to hand transaction wide another unknown
 3    obtaining information from him to complete our reports,     3    individual, did you stop to observe where the other
 4    avd essentially, he related that he was on parole,          4    individual went after the transaction --hand to hand
 5    related his gang affiliation. He related that he was        5    transaction on September 1st, 2015?
 6    working at a -- I think he said a Vietnamese restaurant     6          MS. ROMELFANGER: Objection to form. You can
 7    and supplementing his income by selling drugs.              7    answer.                                  2:06:21
 8       Q. Did you ask Mr. Rosado to become a                    8       A. I didn't stop. I attempted to observe where
 9    confidential informant ai September 1st, 2015?              9    he was going, but I was unable to keep him in sight.
10       A. No.                                                  10       Q. Okay. And was there any -- was there any
11       Q. Did you hear any other officer on your team          11    markers around that Diversey and Monticello area that
12    ask Mr. Rosado to become a confidential informant on       12    you could identify on September 1st, 2015?
13    September 1st, 2015?                                       13          MS. ROMELFANGER: Objection to form. You can
14       A. No.                                 2:02:53          14    answer.
]5          MS. BENSON: Can we take a break?                     ]5       A. Yeah, I'm not sure what you mean by "marker."
16          MS. HAYWOOD: Yeah.                                   16       Q. For example, like, anything recognizable when
17          RECORDER: Offthe record, 12:22 p.m.                  17    you would be on the Diversey and Monticello area?
18                (Off the record)                               18          MS. ROMELFANGER: Objection to form. You can
19          RECORDER: Back on the record, 12:40 p.m.             19    answer.
20       Q. Mr. -- Officer Mora, did you ask Mr.                 20       A. Do I recall anything today?
21    Soliveras to be a confidential informant?                  21       Q. Yes.
22       A. No.                                                  22       A. That was there in 2015?
23       Q. Did you hear any other officer ask Mr.               23       Q. September 1st, 2015, yeah.
24    Soliveras to be a confidential informant?                  24       A. I don't recall any specifically.
25       A. I did not.                                           25       Q. Okay. Do you recall what --where --like,

                                                       Page 74                                                        Page 76

  1       Q. Okay. Were you aware that the September 1st,          1   how the white van was on -- do you recall what street
 2    2015 search and arrest was recorded?                        2    the white van was on while you were observing on
 3        A. 1 became aware of it.                                3    September I st, 2015?
 4        Q. When did you become aware?                           4       A. Yes.
 5        A. Our attorney advised us of that.          2:04:17    5       Q. What street was --
 6       Q. Okay. Were you aware of any recordings --             6       A. Monticello.
 7    devices on Monticello and or Diversey Boulevard ou          7       Q. And liow -- do you recall how the car was --
 8    September 1st, 2015?                                        8    the white van was positioned?
 9       A. I'm not aware of any.                                 9       A. Yes.                                 2:08:06
10       Q. Okay. Okay. Do you recall what the --                10       Q. How was it positioned?
11    during your observations on September 1st, 2015 when       11       A. It was facing northbound.
12    you observed dte hand to hand transaction, do you          12       Q. Okay. And did it ever change direction while
13    recall what tl~e other individual was wearing?             13    you were observing it on September 1st, 2015?
14       A. I don't recall.                                      14       A. Yes.
15       Q. How far away would you say you were?                 15       Q. What direction did it change?
16       A. To the best of my recollection, approximately        16       A. Through the mobile surveillance, it changed
17    four to five car lengths.                                  17    directions several times. 1 recall it going eastbound
18       Q. Was any action taken in regards to the other         18    on Diversey. I recall it on the expressway going
19    unknown individual?                                        19    southeast.
20       A. No.                                                  20       Q. Okay. Were you following closely behind the
21       Q. Uid you run Mr. -- did you run the plates on         21    vehicle while it was -- when it changed directions?
22    the vehicle that you observed, the white van, on           22          MS. ROMELFANGEI2: Objection to form. You can
23    September I st, 2015?                                      23    answer.
24       A. I may have. I da~'t recall.                          24       A. I was following the vehicle, and there were
25       Q. So after you observe the -- what you believe         25    points during the surveillance I observed it turn, for


                                                  Exhibit 5, LLC
                                                                                       Page 20 (Pages 77-80)
                                                         Page 77                                                            Page 79

 1   example, turned off of Monticello onto Diversey.                      A. 1 don't recall the exact time, but
 2      Q. Did you ever lose sight of the vehicle while             2   approximately 30 to 45 minutes, in that range.
 3   you were pursuing?                                             3      Q. Do you recall if it was -- the time of day
 4      A. At some point, l personally did, but our team            4   which you began your observations?
 5   was able to maintain surveillance the whole time.              5      A. I don't recall the exact time. It was
 6      Q. Do you recall who on your team was able to               6   nighttime, I recall that.
 7   maintain the surveillance?                                     7      Q. Do you recall the weather conditions on
 8      A. Officer Apacible and Baldassano were the                 8   September 1st, 2015?
 9   other surveillance officers that day.                          9      A. I recall it was a clear night. No rain,
]0      Q. At what point would you say you lost sight of            0   snow.
11   the white van while in pursuit?                               11      Q. Okay. And do you recall how long you were
12      A. I don't recall that.                      2:10:17       12   following the van before you lost sight of it?
13      Q. Do you recall who made the call for Mr.                 13      A. I don't recall that.                   2:14:35
14   Rosado and Mr. Soliveras to be arrested on September          14      Q. Okay. Were you the only one pursuing --
IS   1st, 2015?                                                    15   strike that. Did you see anyone else from your team
16          MS. ROMELFANGER: Objection to form. You can            16   pursue the white van, did you personally see that on
17   answer.                                                       17   September 1st, 2015?
18      A. I'm not sure I understand your question. I              18          MS. ROMELFANGER: Objection to form. You can
19   don't -- I don't recall it being a -- are you asking          19   answer.
20   who made the decision --                                      20      A. I didn't see anybody pursue the vehicle.
21      Q. Yes.                                                    21      Q. Okay. What is your belief for the basis of
22      A. -- to arrest him? Well that would have been             22   the probable cause to arrest both Mr. Soliveras and Mr.
23   the enforcement officers.                                     23   Rosado on September 1st, 2015?
24      Q. And what was your purpose for pursuing the              24          MS. ROMELFANGER: Objection to form and the
25   white van on September 1st, 2015?                             25   extent it calls for a legal conclusion. You can

                                                         Page 78                                                            Page tan

 1       A. Well 1 didn't pursue it. 1 -- I was                     1   answer.
 2   conducting surveillance, and based on my observations          2      A. The probable cause that was related to me,
 3   prior to the two gentlemen entering the van is why 1           3   which was that Mr. Rosado stated he had narcotics, and
 4   decided to conduct continued surveillance.                     4   the narcotics were recovered.
 5      Q. Okay. So after they entered the white van,               5      Q. Okay. Who made the call to release Mr.
 6   the two individuals, and they went -- I believe you            6   Soliveras?
 7   said, changed on --eastbound onto Diversey, is that            7          MS. ROMELFANGER: Objection to foundation.
 8   correct?                                                       8   You can answer.
 9       A. Correct. Initially, the van traveled --                 9      A. I don't recall anyone specifically.          2:16:1(,
]0   turned eastbound on Diversey from Monticello.                 10      Q. Okay. And when did Mr. Rosado make this
11      Q. You mentioned you did not pursue it, so is it           11   statement to you?
12   fair to say you stayed and continued to observe it, and       12          MS. ROMELFANGER: Objection to form. Can you
]3   then is it -- is it at that point that you used the           13   clarify which statement you're talking about, Tia?
14   push to talk to communicate that ro the rest of your          14          MS. HAYWOOD: Sure.
15   team?                                                          S      Q. You testified earlier that Mr. Rosado made a
16       A. Well I communicated observations prior to the          16   statement to you that he had narcotics, so can you tell
17   van leaving. And then once the -- the van began to            17   me what -- what point he made this statement?
18   move, I don't recall the exact words I used, but I'm          18          MS. ROMELFANGER: Objection to the extent
19   sure 1 communicated that 1 was following the van.             19   that misstates prior testimony. You can answer.
20      Q. How did you follow the van?                             20      A. I think I -- ]stated that, while at Homan
21          MS. ROMELFANGER: Objection to form. You can            21   Square, he indicated he was supplementing his income by
22   answer.                                                       22   selling narcotics.
23      A. 1 was using a covert vehicle.                 2:13:12   23      Q. Okay. Do you know why Mr. Soliveras was
24      Q. Okay. How -- how long did you follow the                24   arrested?
25   van?                                                          25          MS. ROMELFANGER: Objection to form. You can


                                                    Exhibit 5, LLC
                                                                                       Page 21 (Pages 81-84)

                                                          Page 81                                                            Page 83

 1 answer.                                                          1    A. Mr. Rosado.
 2     A. To my knowledge, he wasn't arrested.            2:17:19   2    Q. Did you see Mr. Soliveras in court after
 3     Q. What do you consider when someone is                      3 September 1st, 2015?
 4 arrested?                                                        4    A. I don't believe so.
 5        MS. ROMELFAIVGER: Objection to Form. You can              5    Q. Was the time -- at Homan Square when Mr.
 6 answer.                                                          6 Rosado indicated that he used the narcotics to
 7    A. I consider them to be charged and held for a               7 supplement his income and was on.parole, was that the
 S crime.                                                           8 first time you became aware that Mr. Rosado was on
 9     Q. Okay. Do you recall where Mr. Soliveras was                9 parole?
10 taken?                                                           10    A. Correct.
11     A. Yes.                                                      11    Q. Okay. And did you personally call Mr.
12     Q. Where?                                                    l2 Rosado's parole officer?
13    A. Homan Square.                                              13    A. I may have. I don't Yecall.           2:21:40
14    Q. Did you see -- at what point did you see Mr.               14    Q. Are you aware of any Chicago Police
15 Soliveras at Homan Square?                                       15 Department policy regarding contacting --
16    A. I don't recall seeing him.                                 16    A. You mean -- I'm sorry. You mean after the
17     Q. Do you know whether or not Mr. Soliveras was              17 arrest, correct?
18 interrogated?                                                    18    Q. Yes.
]9    A. Not to my knowledge.                                       19    A. Yes. After the arrest, I may have. Before,
20    Q. Did you interrogate Mr. Rosado on September                20 I never talked to his parole officer, but after the
21 1st, 2015?                                                       21 arrest, I may have. I believe somebody did from our
22    A. I had an opportunity to speak with him.          2:17:19   22 team, but I don't recall who.
23    Q. Okay. Were there any pictures taken at the                 23    Q. Okay. Are you aware of any Chicago Police
24 scene of September 1st -- I st, 2015 arrest that you             24 Department policy regarding contacting arrestee's
25 know about?                                                      25 parole officer?

                                                          Page 82                                                            Page 84

 1    A. Not that I'm aware of.                                      1        MS. ROMELFANGER: Objection to foundation, to
 2    Q. Do you know who held onto the drugs after the               2 the extent he's not here as a 30(b)(6). You can
 3 September 1st, 2015 arrest?                                       3 answer.
 4    A. After the arrest, it would be the recovering                4    A. I don't --1 couldn't state the general order
 5 officer.                                                          5 to you, but I -- it's my understanding that when an
 6    Q. Do you know who the recovering officer was?                 6 arrestee is taken into custody and -- and is going to
 7    A. I believe it was Officer Heyden.                            7 be charged, and they are found to be on parole, that we
 8     Q. So is it fair to say that you never arrived                8 notify IDOC, and at that point, my understanding is
 9 at 47th and South Wallace, you only saw Mr. Rosado and            9 it's their decision as to what they are going to do in
10 Mr. Soliveras at -- at Homan Square on September 1st;            10 terms of violating the parole and so forth.
11 2015?                                                            I1    Q. Do you provide any additional information to
12    A. Well, no, I saw them during the surveillance.              12 the parole officer or the Illinois IDOC in regards to
13    Q. Okay. So aside from --                                     13 an arrestee?
14    A. But not at -- not at that location of arrest,              14       MS. ROMELFANGER: Objection to form. You can
15 correct.                                                         15 answer.
16    Q. And just to clarify, you didn't arrive on the              16    A. Typically?                            2:23:11
17 scene a~ -- at 47th and Wallace on September 1st; 2015?          17    Q. Yes.
18    A. I did not.                          2:20:06                18    A. Typically, we would notify them of the
19    Q. Okay. Did you have any further interaction                 19 individual in custody and what they were going to be
20 with Mr. Rosado or Mr. Soliveras after September 1st;            20 charged with.
21 2015?                                                            21    Q. Do you have any further communication after
22    A. In court. 1 observed him.                                  22 conununicating that information to 1DOC or the
23    Q. Okay. When you say, "Li court," did you                    23 individual's paroles -- parole officer?
24 enter -- you say you observed. Can you clarify who you           24        MS. ROMELFANGER: Objection to form. You can
25 observed? Was it Mr. Rosado; Mr. Soliveras; or both?             25 answer.


                                                      Exhibit 5, LLC
                                                                                       Page 22 (Pages 85-88)
                                                       Page 85                                                               Page 67

  1       A. It would depend, but -- are you saying in             1       Q. Okay.
 2    this case? In terms of--                                    2        A. -- in -- in that respect. There are rooms
 3        Q. Do you recall --                                     3    where arrestees can be secured, but there's no
 4        A. -- Mr. Rosado?                                       4    fingerprint machine, and they're not held there for
 5        Q. I'm sorry. Do you recall what happened in            5    transport to court, things like that.
 6    regards to Mr. Rosado's parole?                             6        Q. Okay. And was -- do you know why Mr. Rosado
 7        A. I -- I don't -- well, if you're asking me            7    and Mr. Soliveras was taken to Homan Square?
 8    that question regarding Mr. Rosado, I would say I don't     8            MS. ROMELFANGER: Objection to the
 9    recall having any conversation with anyone from IDOC        9    foundation. You can answer.
10    after the arrest, if that -- if that was the question.     ]0        A. Well, Mr. Rosado,I believe, was taken there
11        Q. How about in general --                             1]    because he was -- there was probable cause to -- to
12        A. Other than possibly the -- the notification.        12    arrest him, and he was going to be processed. In terms
13       Q. Okay. How about in general?                          13    of Mr. Soliveras, my best understanding is the
14           MS. ROMELFANGER: Objection to form. You can         14    enforcement officers were investigating his involvement
15    answer.                                                    15    in the incident.
16       A. It would be a case by case basis.                    16        Q. Did anyone --was anyone else with you when
17       Q. Okay. And generally, how soon after the              17    you spoke with Mr. Rosado at Homan Square on September
18    arrest is the arrestee's parole officer contacted or       ]8    I st, 2015?
19    the IDOC?                                                  ]9        A. Yes.                                2:27:52
20           MS. ROMELFANGER: Objection to form. You can         20        Q. Who?
21    answer.                                                    21        A. Officer Apacible.
22       A. Generally, iYs pretty quickly after the              22        Q. Did you ask Mr. Rosado any questions?
23    arrest, while processing the paperwork, before they        23        A. Yes.
24    would be fingerprinted.                                    24        Q: What questions did you ask?
25       Q. And in Mr. Rosado's case, do you recall how          25        A. Well, we were completing paperwork, so I

                                                       Page 86                                                               Page 88

  1   soon after his arrest that his parole officer was            1   recall asking him his, you know, demographics, his
 2    contacted?                                                  2    name, birth date, if he was on parole, general
 3        A. 1 mean, I don't -- I don't recall who did it,        3    questions like that.
 4    but you know, if they were notified, I'm }pretty sure it    4        Q. Any other questions that you can recall
 5    would have been before he was fingerprinted. Someone        5    specifically that you asked Mr. Rosado on September
 6    most likely called at Homan Syuare while we were doing      6    1st, 2015?
 7    the paperwork.                                              7        A. I don't recall I may have asked him if he
 8        Q. Okay. Is the processing at Homan Square              8    --1 may have followed up with some questions on some
 9    different dean at other districts that you've worked at     9    of his statements regarding being a gang member in the
10    before?                                                    10    area that 1 used to work at, but 1 don't -- I don't
11        A. Yes.                                 2:25:39        11    recall the exact questions, but we had a conversation.
12        Q. What's the difference?                              12        Q. Okay. Do you recall asking Mr. Rosado any
13        A. There's no holding facility.                        13    information on other gang members, or guns, or drugs?
14        Q. There's no holding facility where? Cau you          14        A. I don't recall specifically any questions. 1
15    clarify?                                                   15    may have asked him if he knew certain individuals that
16        A. So typically, a holding facility would be a         16    -- that I was aware of in his gang from the area --
17    -- have a fingerprint machine and be tl~e location where   17    from the 14th district and 25th district, but 1 don't
18    the inmate -- or the arrestees are held until they are     18    remember the specific questions.
19    either bonded out or go to court the next day.             19        Q. Okay. Do you recall how long you spoke with
20        Q. Okay. And which of the previous places that         20    Mr. Rosado -- Mr. Rosado on September lst, 2015?
21    you've worked does not have a holding facility, or are     21        A. Approximately ten to 15 minutes.               2:29:46
22    you referring to --Homan Square does not have a            22        Q. Okay. And you did not speak with Mr.
23    holding facility?                                          23    Soliveras at Homan Square, is that correct?
24        A. Right. Homan --Homan Square does not have a         24        A. 1 don't recall speaking with him.
25    holding facility --                                        25        Q. Okay. And you don't -- is it fair to say you


                                                  Exhibit 5, LLC
                                                                                   Page 23 (Pages 89-92)

                                                      Page 89                                                        Page 91

 t   don't recall if anyone else spoke wide Mr. Soliveras at     ]    affiliation," you see that that gang affiliation is
 2   Homan Square?                                               2    Orchestra Albany listed?
 3       A. I don't.                                             3        A. Mm-boon.
 4       Q. Okay.                                                4        Q. And where -- you said that you were familiar
 5          MS. ROMELFANGER: Objection to foundation.            5    with the -- Mr. Rosado's gang affiliation. Do you know
 6       Q. Okay. Did you personally write any reports           6   the boundaries ofthe Orchestra Albany gang?
 7   in regards to tl~e statements in relation to Mr. Rosado     7        A. Generally.
 8   and or this case?                                           8        Q. What is your belief, based on your experience
 9       A. Can you -- can you repeat the question?              9   of what those boundaries are?
10   Sorry.                                                     10        A. To the best of my knowledge, in the 14th
11       Q. Did you personally write any reports -- write       11    district, which is where I'm most familiar with them,
12   down any statements or any oilier type of documents in     12   they -- they have two sets. One is Darwin City, which
13   relation to Mr. Rosado and or this case?                   l3    is the area surrounding the Darwin Elementary School,
14       A. Yes.                                                14   ,just east of Sacramento, and the other would be in the
15       Q. Do you recall what those reports were?              15    area of -- I forget the name ofthe set, if it's
16       A. Yes. I believe I completed the supplemental         16    Milwaukee -- but it's in the area of, like, Diversey
17   report and the arrest report.                              17   and Milwaukee, in that -- in that pocket.
18       Q. And the arrest report would be that report in       18        Q. Because I'm not familiar with it, I just
19   front of you labeled as Exhibit 2, is that --              19    wanted to clarify, do you recall -- do you know what
20       A. Correct.                                            20    district 47th and South Wallace is in?
21       Q. Okay. We can label this as Exhibit 3.               21        A. Offthe top of my head, I don't.
22          MS. ROMELFANGER: Thanks.                            22        Q. Oh, okay. I don't either. Is it in the 14th
23       Q. Okay. Take a moment to look through the             23    district?
24   document. Look up when you're done. And for the            24        A. 47th and Wallace?
25   record, this is labeled as Exhibit 3. It's Bates           25        Q. Yes.

                                                      Page 90                                                        Page 92

 1   stamped FCRL 000057 to 000060. Okay. Do you recognize       t       A. No.                                  2:35:29
 2   this document?                                              2       Q. Okay. And if you turn to the third page, it
 3       A. Yes.                                                 3   says, "Inventoried narcotics." Did you complete any of
 4       Q. What is it?                                          4   tUese inventory reports listed on this?
 5       A. This is the gang investigation supplemental          5       A. I -- that, I don't recall.
 6   report.                                                     6       Q. Okay. And did you complete the -- if you
 7       Q. And is it a true and accurate copy of what it        7   look on FCRL 00059 to 00060, did you complete this
 8   purports to be?                                             8   narrative?
 9       A. It -- it appears to be. Yes.              2:32:15    9       A. Yes.
]0       Q. Okay. And if you could turn to -- oh, sorry.        10       Q. And would you say your -- this narrative is
]1   Ifyou could look at FCRL 00057, the first page?             1   an accurate statement of what occurred on September --
12       A. Mm-hmm.                                             12   what you observed on September 1st, 2015?,
13       Q. So dais information listed in the report            13       A. I would say it's accurate. I didn't observe
14   regarding, like, the offender information, that would      14   all of it. Some of it was, like I said, enforcement
15   be information that you received from Mr. Rosado?           S   officers relating to me infoi7nation summarizing the
16       A. Yes, some of it; most likely. Some of it may        16   arrest, but it's accurate.
17   have been obtained by running him throueh the computer:    17       Q. Okay. And do you recall who specifically
18       Q. So is it possible that Mr. Rosado's gang            18   relayed you information that -- that assisted you in
19   affiliation was already notated in your -- in the          19   completing this report?
20   system when you ran his name?                              20       A. I recall talking to everybody on my team, but
21          MS. ROMELFANGER: Objection. Foundation.             21   1 don't recall the specifics of who related what to me.
22   You can answer.                                            22       Q. Okay. And then, in there, see do -- recall
23       A. ]t's possible.                       2:33:32        23   about the repo~~ts -- okay. 1'd like to label this one
24       Q. And if you turn to the second page, it was --       24   as Exhibit --
25   and if you look at the section dial says,"Gang             25           MS. HAYWOOD: What are we on?


                                                  Exhibit 5, LLC
                                                                                  Page 24 (Pages 93-96)
                                                     Page 93                                                       Page 95

 1          RECORDER: 4.                                        1   looks of the report, it appears Officer Baldassano did
 2       Q. -- 4. Here you go. Okay. Then this will be          2   it, but I -- I don't remember.
 3   Exhibit 5. Be Exhibit 5. Do you recognize this             3       Q. Okay. And then are you familiar with the
 4   document, which is Exhibit 4 for the record, labeled as    4   felony review process of the Cook County State's
 5   FCRL 00073 to 00075?                                       5   Attorney's Office?
 6       A. And I recognize 75, would be the one that --        6       A. Yes. Can I go back to --
 7   that we complete. The other two, I dart. Somebody          7       Q. Yes, of course.
 8   else completes those. I'm not sure who.                    8       A. -- I just realized that this is actually a
 9      Q. Okay. So you recognize 75. If you can turn           9   vice case report, not a general offense, sorry.
10   to 75. So this is a document that you just testified       0       Q. Okay. You said it was -- can you repeat that
11   that you complete -- you recognize. Did you complete      11   again?
12   this document?                                            12       A. This is -- it's a -- iPs vice.
13      A. Yes.                                 2:40:10        13       Q. Vice.
14      Q. And what is this document?                          14       A. IYs called a vice report --
]5      A. It's -- it's the vehicle impoundment form.          15       Q. Okay.
]6      Q. Did you impound Mr. -- the vehicle, that'           16       A. -- because iYs related to narcotics.
17   white van that Mr. Rosado was in?                         17       Q. Okay. Thank you.
18      A. Yes, we -- I completed this form to impound         18       A. Sure.                                 2:43:39
19   the vehicle.                                              19       Q. And then the question was, are you familiar
20      Q. How was the vehicle impounded?                      20   with the felony review process ofthe Cook County
21          MS. ROMELFANGER: Objection to form. You can        21   State's Attorney's office?
22   answer.                                                   22       A. Yes.
23      A. I'm not aware. We -- we drop this off with          23       Q. What is, typically, your role in that
24   the keys, and it's out of our hands at that point.        24   process?
25      Q. Do you recall where you dropped it off at?          25           MS. ROMELFANGER: Objection to form. You can

                                                     Page 94                                                       Page 96

        A. Typically, to the guard shack at Homan               I   answer.
 2   Square.                                                    2      Q. It would depend on the situation. The
 3      Q. Do you know how Mr. Rosado's vehicle got to          3   process -- do you mean the process of getting felony
 4   I-Inman Square?                                            4   charges approved?
 5      A. I don't recall.                                      5      A. Yes. My -- I mean, typically, generally,
 6      Q. Okay. Did you see his vehicle when it                6   would involve contacting the state's attorney and
 7   arrived at Homan Square?                                   7   communicating a summary of the incident that you're
 8      A. No.                                                  8   looking to get felony charges approved on.
 9      Q. Did you see it any time after the September          9      Q. Did you play a role in Mr. Rosado's felony
 0   1st, 2015 date, the white van?                            10   review process regarding the September lst, 2015
 1      A. After 2015 --                                       Il   arrest?
12      Q. Yes.                                                12          MS. ROMELFANGER: Objection to the extent
13      A. -- on the arrest date?                              13   that states -- sorry, misstates facts not in evidence.
14      Q. Yes.                                                14   You can answer.
15      A. Not that I recall.                                   S      A. It's my understanding that there's no
16      Q. Okay. And if you can take a look at the             I6   requirement to contact felony review for narcotics --
 7   document labeled as Exhibit 5, which. for the record --   17   felony narcotics charges.
18      A. Sure.                                               18      Q. Do you know how charges were initiated
 9      Q. -- is FCRL 000123 to 000124. Do you                 19   against Mr. Rosado in relation to the September 1st,
20   recognize this document?                                  20   2015 arrest?
21      A. Yes.                                                21      A. I'm not clear on your question. What do you
22      Q. What is it?                                         22   mean by "initiated"?
23      A. This is a general offense incident report.          23      Q. How did the criminal proceedings begin
24      Q. And did you personally complete this report?        24   against Mr. Rosado, if you're not required to contact
25      A. I don't recall. I don't recall. From the            25   the state for felony review process?


                                                 Exhibit 5, LLC
                                                                                 Page 25 (Pages 97-100)
                                                      Page 97                                                         Page 99

              MS. ROMELFANGER: Objection. Form and               1       A. Thanks.
 2    foundation. You can answer.                                2       Q. Do you recognize that document?
 3        A. Well, officers found -- to the best of my           3       A. Yes.
 4    understanding, officers found probable cause to place      4       Q. Okay. What is it?                         2:49:12
 5    him in custody and charge him with narcotics, at which     5       A. That is tl~e felony complaint.
 6    point, the state's attorney was given our documentation    6       Q. And for the record, I am referring to Exhibit
 7    and decided to indict him on -- through the grand jury.    7   6, which is Bates stamped FCRL 001050 to 1 -- 001051.
 8        Q. Do you -- did you have any conversations with       8   Did you personally complete this, or did you personally
 9    the state's attorney where you relayed those               9   sign this complaint?
10    observations on September 1st, 2015?                      10       A. I believe I did.
11           MS. ROMELFANGER: Objection to form. You can        u        Q. And is this the criminal complaint which you
12    answer.                                                   12   testified earlier initiated charges against Mr. Rosado?
13        A. I'm sure I had conversations with the              13          MS. ROMELFANGER: Objection to the extent
14    attorney handling the case and whoever I went through     14   that misstates prior testimony. You can answer.
15    the grand jury with.                                      15       A. Again,I'm -- I'm not clear on your question.
lb        Q. Okay.                                              16   Is --
17        A. Actually, strike that. No,I -- I believe --        17        Q. So -- ol~, go ahead.
]8    I can't remember if it was grand jury or Branch 50.       18        A. Yeah, can you clarify?
19        Q. Okay. And did you -- do you recall whether         19        Q. Sure. So you testified earlier that because
20    or not you went through a felony review process with      20   it's a -- the type of case it is, you don't -- you're
21    the state's attorney regarding September Ist, 2015        21   not required -- or it's a narcotic case, you're not
22    arrest of Mr. Rosado?                                     22   required to contact the state for a felony review
23        A. Can you repeat that?                     2:46:56   23   process. So is this the charging document that you
24        Q. Do you recall whether or not you went through      24   believed initiated the charges against Mr. Rosado for
25    a felony review process witU the state's attorney for     25   his felony case?

                                                      Page 98                                                        Page 100

  1   Mr. Rosado?                                                1          MS. ROMELFANGER: Objection to form and
 2            MS. ROMELFANGER: Objection to form and the         2   foundation. You can answer.
 3    extent that's been asked and answered. You can answer.     3       A. Well, these are the -- the complaints that
 4        A. There -- again, there was no -- there's no          4   are -- substantiate the charges that we list in the
 5    requirement, to -- to the best of my understanding, to     5   arrest report.
 6    contact felony review to get charges approved for          6       Q. And based upon these complaints, is it fair
 7    narcotics, so no, there was no felony review process       7   to say that criminal charges are then initiated against
 8    prior to charging him.                                     8   Mr. Rosado?
 9        Q. Okay. And then when the -- is it fair to say        9          MS. ROMELFANGER: Objection to form.
10    that the state's attorney relies upon information         10   Foundation. You can answer.
11    thaYs provided by -- provided by the police officers       1       A. That's my understanding.
12    in -- in regards to Mr. Rosado to pursue the charges      12       Q. Okay. Okay. And in filling out these
13    against --                                                13   complaints, you -- did you choose the --the offenses?
14            MS. ROMELFANGER: Objection to form and            14       A. I don't believe I personally chose them. 1
15    foundation. You can answer.                               15   believe, after discussing with team members the
16        A. Can you repeat the question one more time?         16   incident, we -- we selected what we thought was
17        Q. Is it fair to say that the state's attorney        17   appropriate.
18    relies upon the inforn~atio~~ provided by your team --    t8       Q. Okay. So you --you believe that you chose
19    you or your team in regards to pursuing felony charges    19   the charges after basically meeting or in consultation
20    against Mr. Rosado?                                       20   with your team members?
21            MS. ROMELFANGER: Same objection.                  21       A. Correct.                              2:52:19
22        A. I believe that's fair.                             22       Q. Okay. And we're aLnost done. I'm going to
23            MS. HAYWOOD: Okay. Can we mark this as            23   label this Exhibit 7. Here you go.
24    Exhibit 6?                                                24       A. Thank you.
25        Q. Here you go.                                       25          MS. HAYWOOD: Exhibit 7.


                                                  Exhibit 5, LLC
                                                                                  Page 26 (Pages 101-104)
                                                       Page 101                                                       Page 103

  1          MS. ROMELFANGER: Thanks.                               1   2015 arrest?
 2        Q. I'm handing you what has been marked as               2         A. Again, 1 would ask how you define "custody"?
 3    Exhibit 7. For the record, it is Bates stamped FCRL          3        Q. Well, how would -- how would you define
 4    002 -- 002155. It is also Bates stamped CCSAO 002,           4    "custody"?
 5    FCRL 00217Q,CCSAO 0017,FCRL 002187, CCSAO 034,FCRL           5        A. Well, it -- it -- I would say that we had
 6    00213 -- 2193,sorry, CCSAO 040, FCRL 002195, CCSAO           6    secured it. I wouldn't -- I wouldn't define my role as
 7    042, FCRL 002196, CCSAO 043,FCRL 002197,CCSAO 044,           7    having custody of it.
 8    FCRL 002213,CCSAO 060. And that would be excerpts            8        Q. Okay. Okay. What's the Exhibit -- this will
 9    from the document produced by the Defendants' Counsel,       9    be Exhibit 8 -- couple more. Okay. There you go.
10    Bates stamped FCRL 002154 to 002328,for the record.         10    Exhibit 8. For the record, I'm handing you what --
11    Doyou recognize the -- looking -- referring to FCRL         11    what has been marked as Exhibit 8, which is Bates
12    002155,the first page, do you recognize -- did you          12    labeled FCRL 001291 to 001294. Do you recognize this
]3    personally write any of these statements?                   ]3    docwnent?
]4        A. No.                                2:54:53           14        A. I've never seen it before, but it looks like
15        Q. Okay. If you could take a moment to read             15    a chain of custody document.
16    them, and look up when you're done? Just the £rst           16        Q. Okay. And referring to page 1, in regards to
17    page.                                                       17    the chain of custody, how does this process start? How
18        A. Oh.                                                  18    is this documented, if you -- if you know?
19       Q. Sorry.                                                19           MS. ROMELFANGER: Objection to form. You can
20        A. Sorry.                                               20    answer.
21       Q. It's okay.                                            21        A. I'm not -- ]'m not -- are you asking how --
22       A. Okay.                                                 22    how -- how I would define all these things? Because I
23       Q. Is the statements look accurate as an excerpt         23    -- I wouldn't be aware of that.
24    of information relayed to the state's attorney?             24        Q. Okay.                                3:0029
25          MS. ROMELFANGER: Objection to form. You can           25        A. I --1 could probably explain a few line

                                                       Page 102                                                       Page 104

  1   answer.                                                       1   items here, but --
 2        A. Appears to be accurate.                    2:55:46    2        Q. Okay. Can you explain the line items that
 3        Q. Okay. And let's see. Are you aware of the             3    you do understand?
 4    chain of custody of the drugs secured on September 1st,      4        A. Well, like "inventory submitter." That would
 5    2015?                                                        5    be the person who submits the inventory.
 6        A. Generally, yes.                                       6        Q. And you testified earlier that was Officer
 7        Q. Can you describe the chain of custody ofthe           7    Apacible?
 8    drugs procured from the -- as a result of the September      8        A. Correct.
 9    1st, 2015 arrest?                                            9        Q. And that is Officer Apacible would be the
10       A. To the best of my knowledge, Officer Heyden           10    last line. What would be -- do you know what a "hold
1I    recovered the narcotics. At which time, it was brought      11    creator" is?
12    to Hanan Square attd later inventoried by Officer           12        A. I don't. 1 mean, there's a -- my guess is
13    Apacible, ]believe, and then at that point, it would        13    that on the report, I was listing --listed in a field
14    have Veen deposited into a safe, collected by an            14    that asks if you want to hold the evidence of not; and
15    outside unit or sent to the forensic lab.                   15    to the best of my recollection, you have to enter
16       Q. Are there any reports that you and or any             16    someone's star number, so mine was probably entered
17    members of your team have to complete in regards to die     17    there is my --
18    chain of custody?                                           18        Q. All right.
19       A. We're required to do an inventory report.             19        A. -- is my guess.
20       Q. Okay. At any point, were you in custody of            20        Q. And what would be the purpose of holding the
21    the drugs from the September 1st, 2015 arrest?              21    evidence?
22       A. Well, would you consider, if it was in our            22        A. Well, anytime we an•est someone and there's
23    office, custody of it?                                      23    evidence, we have to preserve it for the state's
24       Q. Would you believe that that's you personally          24    attorney.
25    having custody of die drugs fran the September 1st,         25       Q. Okay. Okay. Is it a fair statement that the


                                                   Exhibit 5, LLC
                                                                                                                                                                   Page 27 (Pages 105-108)
                                                                                                                                        Page 105                                                       Page 107

  1   FCRL 001293 is basically the same,just for the                                                                                                ]         A. Yes.                                3:05:50
 2               --                                                                                                                                 2    .    Q. Do you recall which proceedings those were?
       cannabis
 3        A. I'm sorry, which                                                                                                                       3         A. Yes, the -- I believe it was the -- a grand



                                                                                               number?
 4        Q. -- for this case? Sorry, FCRL 001293.            3:02:09                                                                               4    ,jury probable cause hearing and -- and a motion.
 5        A. 1 mean, they appear to be similar reports.                                                                                             5        Q. Okay. If you could turn to the next page on
 6        Q. Okay. The             one, FCRL 001293,just                                                                                            6    Exhibit 7,00 -- FCRL 002195. Does that look like an
                                                                second
 7           for the                   of the first one                                                                                             7     accurate excerpt of information that the state's
      being
                            cannabis
                                                                         instead
                                                                                                                               being
 8    for the cocaine --                                                                                                                            8    attorney received from you?
 9        A. That's                                                                                                                                 9            MS. ROMELFANGER: Object -- objection to
                                       --
 0        Q. -- that                                                                                                                               ]0    fonn, foundation, and the fact that it assumes facts
 ]
                                       --
 1        A. -- that -- that looks correct, yes.                                                                                                   11    not in evidence. You can answer.
 ]
12        Q. Okay. All right. I'm going to refer you                                                                                               12        A. Can you repeat the question?
13    back to          7. You            earlier about a lab                                                                                       13        Q. Did this -- if you could read this to
                  Exhibit
                                                                                   testified
14    report. If you could turn to FCRL 002187,I             it                                                                                    14     yourself, FCRL 002195. The question is does this look
                                                                                                                     believe
15    is the third page of this excerpt.                                                                                                           IS    like an accurate excerpt of information that the
16        A. 2187?                                                                                                                                 I6    state's attorney received from you?
17        Q. Yes.                                                                                                                                  17            MS. ROMELFANGER: Same objection to forrn,
18        A. Okay.                                                                                                                                 18    foundation, and assuming facts not in evidence.
19        Q. Do you               this                                                                                                             19        A. I don't recall if dais was received by me or
                                                    recognize
                                                                                                         document?
20        A. Yes.                                                                                                                                  20    if I related this to the state's attorney.
21        Q. What is it?                                                                                                                           21        Q. Well the -- based on the excerpts here, does
22        A. IPs a lab report from the state police                                                                                                22    it look accurate?
23    forensic services.                                                                                                                           23        A. Generally, yes.
24        Q. And do you know why it's -- well we -- do you                                                                                         24        Q. Okay. Okay. And then you mentioned that you
25    know why iPs               to you?                                                                                                           25    went to the grand jury probable cause bearing and the
                                        addressed
                                                                                                                                        Page 106                                                       Page 108

  1          MS. ROMELFANGER: Objection to foundation.                                                                                               1   motion. If you could turn to FCRL 2 -- 2196, which is
 2    You can answer.                                                                                                                               2    the next page. Do you recognize this document?
 3       A. 1 don't. Again, my -- my guess would be my                                                                                              3        A. I've seen one before. ]mean, 1 don't -- I
 4    name was on the reports somewhere that they got. ,                                                                                            4    don't know that I've seen this one, but yes, I
 5    Specifically, 1 don't -- I don't know.                                                                                                        5    recognize it as s a court notification.
 6       Q. Okay. Did you personally submit the drugs --                                                                                            6        Q. Do you recall if you went to court on May
 7    or narcotics, ]'m sorry, to the lab --the Illinois                                                                                            7    ]2th, 2016?
 8    State Police Lab?                                                                                                                             8        A. That, I don't recall.                   3:08:18
 9       A. Personally?                                                                                                                             9        Q. Okay. Okay. Can you turn to the next page,
10       Q. Yes.                                                                                                                                   10    FCRL 2197? You recognize this to also be -- do you
]1       A. No.                                                                                                                                    1I    recognize this to also be a court notification?
12       Q. Okay. If you could turn to the next page,                                                                                              12        A. Yes.
13    FCRL 002193. And if you could read that to yourself,                                                                                         13       Q. And do you recall if you attended coup on
14    and look up when you're done.                                                                                                                14    November 24th, 2015?
15       A. Okay.                                                                                                                                  15        A. 1 don't recall.
16       Q. Okay. Does this look like an -- an accurate                                                                                            16       Q. Okay. If you can turn to the last page in
17    --does this look like an accurate excerpt of                                                                                                 17    this document, which is FCRL 002213. Do you recognize
18    information that the state's attorney had -- that was                                                                                        18    this to also be a court notification?
19    provided?                                                                                                                                    19        A. Yes.
20           MS. ROMELFANGER: Objection to foundation and                                                                                          20       Q. Do you recall if you went ro court on
21    form. You can answer.                                                                                                                        2I    September 24th, 2015?
22       A. It appears to be a portion of -- of what --                                                                                            22       A. I believe so. To the best of my
23    what occurred.                                                                                                                               23    recollection, yes.
24       Q. Okay. Okay. Did you attend any of the court                                                                                            24       Q. What was your purpose for that court date; if
25    proceedings against Mr. Rosado?                                                                                                              25    you can recall?


                                                                                                                                       Exhibit 5, LLC
                                                                                Page 28 (Pages 109-112)
                                                     Page 109                                                         Page 111

  1          MS. ROMELFANGER: Objection to foundation.           1        A. Which number? We're on different pages.
 2    You can answer.                                            2        Q. FCRL 002170, 1 believe it is the second page.
 3        A. To the best of my recollection, it was the --       3        A. Got it.
 4    that would have been testifying for the grand jury         4        Q. Do you see your information at the bottom of
 5    probable cause hearing.                                    5    that page?
 6        Q. Okay. And then -- okay. Okay. Here you go.          6        A. Yes.
 7    Handing you what has been marked as Exhibit 9. For tl~e    7        Q. And do you see where it says the date being
 8    record, it is Bates stamped Rosado 000485 to 000492.       8    June 8th, 2016?
 9    If you could read through this document to yourself,       9        A. Date of sentence?                         3:18:51
10    and look up when you're done. Your testimony looks         0        Q. Yes.
11    accurate?                                                 11        A. Yeah.
12        A. Correct.                            3:12:01        12        Q. Do you recall if that was the date that you
13        Q. Okay. And that would be the September 24th,        13    were notified ofthe disposition?
14    2015 day where you received the court -- court            14        A. I don't recall if that was the -- the date,
]5    notification previously mentioned?                        15    but I was notified.
16        A. Yes, this was the day I testified.                 16        Q. Okay. Do you recall what the disposition of
17       Q. Okay.                                               17    his case was -- Mr. Rosado's case?
18       A. 24 September 2015.                                  18        A. Believe it was polled, nolle pros.
]9       Q. Okay. And you mentioned before about a              19        Q. Okay. And then prior to the September 1st,
20    motion.                                                   20    2015 arrest, had you made any other arrests in regards
21          MS. HAYWOOD: Can you mark this as Exhibit --        21    to narcotics?
22    where were we?                                            22           MS. ROMELFANGER: Objection to form. You can
23          RECORDER: ]0.                                       23    answer.
24          MS. HAYWOOD: ]0.                                    24       A. In my career?
25       Q. Here you go.                                        25       Q. No,shortly prior. Say, two months prior.

                                                     Page 110                                                         Page 112

  1       A. Thank you.                                           1   Do you recall?
 2        Q. If you could take a moment to read through          2       A. I don't recall specifically if]had or not.
 3    this, and for the record, I am -- I handed you what has    3           MS. HAYWOOD: Okay. Last thing. Mark this
 4    been marked as Exhibit ]0, which is Bates labeled          4    as Exhibit --
 5    Rosado 000]3,00014, aid then 00016 to 00037. Do you        5           RECORDER: ]1.
 6    believe your testimony in the document identified as       6           MS. HAYWOOD: -- 11.
 7    Exhibit 10 is accurate?                                    7       Q. Here you go. Oh, sa•ry, 1 have short arms.
 8        A. Yes.                                3:17:03         8    Do you recognize this document?
 9        Q. Okay. Did you receive auy subpoenas in              9       A. Yes.                                 320:46
10    relation to Mr. Rosado's criminal case?                   10       Q. What is it?
11        A. I don't recall any.                                11       A. It appears to be a summary of the
12        Q. Were you notified ofthe disposition of Mr.         12    interrogata•ies.
13    Rosado's criminal case?                                   13       Q. Okay. And --
14        A. Yes.                                               14       A. My interrogatories.
15        Q. Do you recall who notified you?                    15       Q. Sure. And if you could take a moment to look
I6        A. I believe it was the state's attorney in the       16    through to this and see if there's anything you would
17    courtroom who was handling the case.                      17    like to supplement or change. and then look up when
18        Q. Okay. ]f you could -- do you recall the date       18    you're done, let me know. Okay. If you can tw~n to
19    dial you were notified?                                   19    the page after 16 that says. "Verification." Is that
20        A. I don't.                                           20    your signature?
21        Q. If you could turn to Exhibit 7, second page        21       A. Yes, ma'am.                             3:24:18
22    -- Bates labeled FCRL 2170. You can look towards the      22       Q. Is this document a true and accw•ate copy of
23    bottom. See your name and information there?              23    what it purports to be?
24        A. I'm sorry, what --                                 24       A. Yes.
25        Q. I'm sorry.                                         25       Q. Is there anything that you wanted to


                                                 Exhibit 5, LLC
                                                                                 Page 29 (Pages 113-116)
                                                     Page 113                                                         Page 115

  1   supplement or change?                                       1       A. Absolutely.
 2        A. No.                                                 2        Q. And then just oue more question. If you
 3           MS. HAYWOOD: Okay. Nothing further.                 3    could turn to Exhibit 7 for me, please. Do you recall
 4                   EXAMINATION                                 4    being asked a series about, specifically, FCRL 2155,
 5    BY MS. ROMELFANGER:                                        5    2193, and 2195?
 6        Q. I just have a couple follow-ups. Officer            6       A. Some ofthem.                              3:28:05
 7    Mora, do you recall being asked a series of questions      7       Q. Okay. These appear to be handwritten notes,
 8    about conversations you had on September 1st, 2015?        8    right?
 9        A. Yes.                                                9       A. Some, yes.
10        Q. Okay. And you stated that you spoke with           10       Q. Okay. Do you know who wrote these notes?
11    family members on September 1st, 2015, right?             11       A. I don't.
12        A. Correct.                                           12       Q. Okay. Do you know when they were written?
13        Q. Okay. Just to clarify, did you speak to any        13       A. I do not.
14    family members about Angel Rosado or anything involving   ]4       Q. Okay. Do you know in what context these
15    the Plaintiffs September 1st, 2015 arrest?                15    notes were taken?
16        A. No.                                                16       A. I do not.
17        Q. Okay. And Plaintiffs Counsel also asked you        17           MS. ROMELFANGER: Okay. That's all I have.
18    a series of questions regarding audio and video           18                  EXAMINATION
19    recordings. Do you recall those questions?                19    BY MS. HAYWOOD:
20        A. Yes.                                               20       Q. Okay. I lave a brief follow-up. You
21        Q. Okay. Do you record your observations and          21    mentioned earlier that -- you testified earlier on the
22    your surveillance, when you're conducting surveillance,   22    questions of -- that your counsel relayed that
23    in other means, such as in writing?                       23    sometimes you record your observations in writing, is
24        A. Sometimes.                                         24    that correct?
25       Q. Okay. Would an example be in a report?              25       A. Correct.

                                                     Page 114                                                         Page 116

  1       A. Correct.                                             1       Q. And the example of that was a report, was
 2        Q. Okay. And then Plaintiffs Counsel also              2    that correct?
 3    asked you a series of questions about when you were        3        A. Correct.
 4    conducting surveillance ofthe van that Angel Rosado        4        Q. Is that report something drat happens after
 5    was in. Do you recall those questia~s?                     5    -- that happens after your observations, or is it
 6        A. Yes.                                                6    something that happens while you're observing, when you
 7       Q. Okay. And although you personally lost sight         7    would record your observations in writing?
 8    of the van, did your team members always have constant     8        A. Could be either.
 9    surveillance of the van?                                   9        Q. So there's been times then while you're
10       A. Yes.                                3:26:17         10    observing, you have written out your observations on --
11       Q. Okay. And did you also -- when you first            11    on some kind of report or document?
12    observed Mr. Rosado get into the van, did you record      12        A. Typically, as a surveillance officer, I -- 1
13    any other identifiers about the van, such as a license    ]3    do not do that, but it's possible another team member
14    plate number?                                             ]4    might.
15       A. I believe I communicated the description of         IS        Q. Okay. And then you testified earlier that
16    the vehicle and the license plate to team members.        16    your team had constant surveillance on Mr. Rosado, is
17       Q. Okay. And then if you could look at Exhibit         17    that correct?
 8    6 for me one more time. You testified earlier that the    18           MS. ROMELFANGER: Objection to the extent it
19    charges that you see in Exhibit 6 were charges that you   19    misstates prior testimony. You can answer.
20    decided on after meeting with your team members. Do       20        A. From the point we initiated surveillance to
21    you recall that testimony?                                21    the stop, yes.
22       A. Yes.                                                22        Q. But you weren't with -- you were alone when
23       Q. But were those charges also based on the            23    you were pursuing Mr. Rosario and observing Mr. Rosario;
24    actions of Angel Rosario and the substances that were     24    is that correct?
25    recovered offof Angel Rosario on September 1st, 2015?     25           MS. ROMELPANGER: Objection [o form You can


                                                 Exhibit 5, LLC
                                                                                Page 30 (Pages 117-120)

                                                     Page 117                                                          Page 1.19
  1   answer.                                                    1       A. Can you state the numbers again?
 2        A. I was alone in a vehicle while conducting           2       Q. I'm Sorry --
 3    surveillance, correct.                                     3       A. 2155, I did not write.
 4       Q. And then that surveillance consisted of              4       Q. -- 2155. 2193?
 5    communicating with your team through a push to talk,       5       A. 93, I did not write.
 6    correct?                                                   6       Q. And 2195?
 7       A. Correct.                               3:30:32       7       A. No. I did not write that one either.         3:33:09
 8       Q. And weren't with any of your team members            8       Q. How would a state's attorney typically come
 9    personally or physically, is that correct?                 9   by this inforniation thaYs recorded on Exhibit 7, those
]0       A. Correct. They were not in the same vehicle.         10   Bates labels identified earlier?
11    I was --                                                  11          MS. ROMELFANGER: Objection to form and
12       Q. Okay.                                               12   foundation. You can answer.
13       A. I was alone in my vehicle.                          13       A. I don't know if these are officers' notes or
14       Q. And your only means of communication was            14   state's attorney's votes. I --
15    through this push to talk at that time, is that           15       Q. Okay.
16    correct?                                                  16       A. I don't know. I --
17           MS. ROMELFANGER: Objection to form. You can        17       Q. Nothing further -- oh, l'm sorry.
18    answer.                                                   18       A. I -- tUey -- they appear to be state's
19       A. The push to talk is what we use to                  19   attorney's notes, but I -- I'm not sure.
20    communicate.                                              20          MS.HAYWOOD: Okay. Nothing further.
21       Q. Okay. And then you testified also earlier           21          MS.ROMELFANGER: Nothing on that. We'll
22    that the charges was based on the actions of Mr. Rosado   22   reserve.
23    as well as the substances procured from Mr. Rosado, is    23          RECORDER: Offthe record, 2:10 p.m.
24    that correct?                                             24
25       A. Correct.                                            25

                                                     Page 118                                                          Page 120
  1      Q. However,just to clarify, you didn't                 ~                   CERTIFICATION
 2    personally see the drugs on Mr. Rosario at the scene of   2         I certify that the foregoing is a correct
 3    the September 1st, 2015 arrest, is that correct?          3         transcript from the record of proceedings
 4           MS. ROMELFANGER: Objection to form. You can        4             in the above-entitled matter.
 5    answer.                                                   5
 6        A. At the Wallace location,l did not.                 6
 7       Q. Okay. And you did not learn that the                ~                   Lidia Gebrezgher
 8    individual was Mr. Rosario until after his arrest, is     s                    April 26, 2018
 9    that correct?                                              9
10       A. Correct.                                            10
11       Q. Okay. And this information about his arrest
12    was provided to you by your other team members, is that   12
13    correct?                                                  13
14       A. The information to his identity?                    14
15       Q. Identity, as well as the drugs procured.            15
 6       A. The -- the summary of the stop would have           16
17    been the enforcement officers. Again, l think I           17
18    mentioned that I'm not --1 don't recall who -- who        18
19    looked him up, or -- or who ran his name, or who first    19
20    announced his identity.                                   20
21       Q. Okay. And then the last question, the               21
22    Exhibit 7, you mentioned the state's attorney --1         22
23    mean, l'm sorry, Exhibit 7, you --you did not write       23
24    any of this, either twenty -- 2155, 2193, or 2195, is     24
25    that correct?                                             25


                                                  Exhibit 5, LLC
